Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
Status of Claims
	Claims 1-4 and 6 were previously pending and subject to the final office action mailed October 19th, 2020. In the Response, submitted April 29th, 2021, claims 1, 4, and 6 were amended, claims 7-8 were added, and no new matter was added. Therefore, claims 1-4 and 6-8 are currently pending and subject to the following Non-Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on October 4th, 2021, have been fully considered and each argument will be respectfully address in the following non final office action.

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 7-9 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-4 and 6 have been fully considered but are found not persuasive and are 
	On page 8 of the Response, the Applicant argues the following:
	 “The inventions of amended independent claims 1 and 6 are not merely reciting abstract ideas. The amended independent claims 1 and 6 include additional elements of “detecting a voltage, a current, and a temperature of a power storage device mounted on the electric vehicle; determining a state of charge (SOC) of the power storage device based on the detected voltage, the detected current, and the detected temperature; and calculating the consumed power amount based on the determined SOC”. Those above additional elements in combination are sufficient to integrate the abstract idea into a practical application and to add significantly more to abstract idea and provide an inventive concept. Those above additional elements in combination improve functioning of a computer”.  
	The Examiner respectfully disagrees that the amended claims 1 and 6 recite additional elements that integrate the abstract idea into a practical application and reflect an improvement to the functioning of a computer. Amended claim 1 recites a second controller that is configured to detect a voltage, a current, and a temperature of a power storage device mounted on the electric vehicle, wherein this information is used to determine a state of charge (SOC) of the power storage device. The features for determining a SOC of the power storage device based on a voltage/current/temperature and features for calculating the consumed power amount based on the determined SOC are considered to be an abstract idea directed towards collecting information, analyzing the information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III).  As currently drafted, the second controller is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the second controller and features for detecting a 
	Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”.


Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 9-11 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-4 and 6 have been fully considered and are moot in view of the amended rejection that may be found starting on page 24 of this non final office action. 

	On pages 9-10 of the Response, the Applicant argues that the prior art of record, namely Cho, Boot, and Hayward, fail to teach or suggest the new features recited in the amended independent claims 1 and 6. In view of the amendments to the claims, the Examiner has set forth an amended 35 U.S.C. § 103 rejection for claims 1-4 and 6-8 that may be found starting on page 24 herein. 

	On page 10 of the Response, the Applicant argues that the prior art of record, namely Cho, Boot, and Hayward, fail to teach or suggest the new features recited in the newly added claims 7 and 8. In view of the newly added claims, the Examiner has set forth an amended 35 U.S.C. § 103 rejection for claims 1-4 and 6-8 that may be found starting on page 24 herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-4 and 7 are directed to an apparatus (i.e. a machine), and claims 6 and 8 are directed to a method (i.e. a process). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-4 and 6-8 recite steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components and certain methods of organizing human activity. In particular, the functions being performed by the independent claims 1 and 5-8 are concepts relating to commercial interactions and collecting information, analyzing it, and displaying results of the collection and analysis (see MPEP 2106.04 (a)(2)). 

	Claim 1 recites, in part:
Determine a state of charge (SOC) of the power storage device based on the detected voltage, the detected current, and the detected temperature;
	This limitation recites concepts relating to mental processes. In particular, this limitation is directed to collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

[…] stores time information on a charging time of the power storage device, a consumed power amount due to the utilization of the electric vehicle and a unit price of commercial power which fluctuates in different time slots;
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, organizing information, and evaluating information in a manner that is analogous to human mental work. Furthermore, the features directed to storing unit prices of commercial power for each time slot recite concepts of commercial interactions (see MPEP 2106.04 (a)(2)). 

[…] executing a predetermined arithmetic processing based on information […];
	This limitation recites concepts relating to mental processes and mathematical concepts. In particular, this limitation is directed to collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation, in part, is recites concepts of mathematical calculations (see MPEP 2106.04 (a)(2)(I)(C)). 

Set a power unit price;
	This limitation recites concepts relating to certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions and fundamental economic practices (see MPEP 2106.04 (a)(2)). 

Set the utilization fee, wherein the time information includes a utilization time of the electric vehicle;
	This limitation recites concepts relating to certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions and fundamental economic practices (see MPEP 2106.04 (a)(2)). Further, this limitation recites concepts relating to mental processes. In particular, this limitation is directed to collecting information and organizing information in a manner that is analogous to human mental work.

Set the power unit price by using the unit price of commercial power in a time slot defined in association with the utilization time; and 
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work. Furthermore, this limitation is directed to concepts of commercial interactions (see MPEP 2106.04 (a)(2)). 

Calculate the consumed power amount based on the determined SOC;
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Set the utilization fee based on the calculated consumed power amount and the power unit price.


	Thus, the limitations of claim 1 demonstrate a system that, as drafted, recites concepts relating to mental processes and certain methods of organizing human activity as discussed above (see MPEP 2106.04 (a)(2)). Further, claims 2-4 recite the same abstract ideas as claim 1 by virtue of dependence. Furthermore, the following claims further recite additional abstract ideas. 

	
	Claim 2 recites, in part, “the time slot information defined in association with the utilization time is a time slot for a previous time slot including the utilization time”. This limitation is directed to collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). 

	Claim 3 recites, in part, “the time slot information defined in association with the utilization time is a time slot for a next time slot including the utilization time”. This limitation is directed to collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)).

	Claim 4 recites, in part, ““the time slot defined in association with the utilization time is a time slot for a previous time slot including the utilization time and the time slot for a next time slot including the utilization time”. This limitation is directed to collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, claim 4 recites, in part, “the controller being further configured to set the power unit price 

	Claim 6 recites, in part:
Determining a state of charge (SOC) of the power storage device based on the detected voltage, the detected current, and the detected temperature;
	This limitation recites concepts relating to mental processes. In particular, this limitation is directed to collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). The Examiner notes “Claims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04 (a)(2)(III)(C)).

Storing time information on a charging time of the power storage device, a consumed power amount due to the utilization of the electric vehicle and a unit price of commercial power which fluctuates in different time slots […];
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, organizing information, and evaluating information in a manner that is analogous to human mental work. Furthermore, the features directed to storing unit prices of commercial power for each time slot recite concepts of commercial interactions (see MPEP 2106.04 (a)(2)). 
. 
Setting a power unit price […];


Setting the utilization fee […] wherein the time information includes a utilization time of the electric vehicle;
	This limitation recites concepts relating to certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions and fundamental economic practices (see MPEP 2106.04 (a)(2)). Further, this limitation recites concepts relating to mental processes. In particular, this limitation is directed to collecting information and organizing information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

Setting the power unit price by using the unit price of commercial power in a time slot defined in association with the utilization time […]; and 
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work. Furthermore, this limitation is directed to concepts of commercial interactions (see MPEP 2106.04 (a)(2)). 

Calculating the consumed power amount based on the determined SOC;
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Wherein the utilization fee being set based on the calculated consumed power amount and the power unit price.
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work. Furthermore, this limitation is directed to concepts of commercial interactions (see MPEP 2106.04 (a)(2)).

[…] executes a predetermined arithmetic processing based on information […];
	This limitation recites concepts relating to mental processes and mathematical concepts. In particular, this limitation is directed to collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation, in part, is recites concepts of mathematical calculations (see MPEP 2106.04 (a)(2)(I)(C)). 

	Thus, the limitations of claim 6 demonstrate a method that, as drafted, recites concepts relating to mental processes and certain methods of organizing human activity as discussed above (see MPEP 2106.04 (a)(2)). 

	Claim 7 recites, in part:
Determine a state of charge (SOC) of the power storage device based on the detected voltage, the detected current, and the detected temperature;
	This limitation recites concepts relating to mental processes. In particular, this limitation is directed to collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

[…] stores time information on a charging time of the power storage device, a consumed power amount due to the utilization of the electric vehicle and a unit price of commercial power which fluctuates in different time slots;
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, organizing information, and evaluating information in a manner that is analogous to human mental work. Furthermore, the features directed to storing unit prices of commercial power for each time slot recite concepts of commercial interactions (see MPEP 2106.04 (a)(2)). 

[…] executing a predetermined arithmetic processing based on information […];
	This limitation recites concepts relating to mental processes and mathematical concepts. In particular, this limitation is directed to collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation, in part, is recites concepts of mathematical calculations (see MPEP 2106.04 (a)(2)(I)(C)). 

Set a power unit price;
	This limitation recites concepts relating to certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions and fundamental economic practices (see MPEP 2106.04 (a)(2)). 

Set the utilization fee, wherein the time information includes a utilization time of the electric vehicle;
	This limitation recites concepts relating to certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions and fundamental economic practices (see MPEP 2106.04 (a)(2)). Further, this limitation recites concepts relating to mental processes. In particular, this limitation is directed to collecting information and organizing information in a manner that is analogous to human mental work.

Set the power unit price by using the unit price of commercial power in a time slot defined in association with the utilization time; and 
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work. Furthermore, this limitation is directed to concepts of commercial interactions (see MPEP 2106.04 (a)(2)). 

Calculate the consumed power amount based on the determined SOC;
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Set the utilization fee based on the calculated consumed power amount and the power unit price.


Wherein the time information includes at least one of a utilization start time at which the utilization of the electric vehicle is started and a utilization end time at which the utilization of the electric vehicle is ended; and (i) when the time information includes the utilization start time, the controller is configured to estimate that a first time slot, which is a previous time slot for a time slot including the utilization start time, is the charging time, and set the unit price of commercial power in the first time slot as the power unit price; 
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work. Furthermore, this limitation is directed to concepts of commercial interactions (see MPEP 2106.04 (a)(2)).

(ii) when the time information includes the utilization end time, the controller is configured to estimate that a second time slot, which is a next time slot for a time slot including the utilization end time, is the charging time, and set the unit price of commercial power in the second time slot as the power unit price; 
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner 

and (iii) when the time information includes the utilization start time and the utilization end time, the controller is configured to estimate that the first time slot and the second time slot are the charging time, and set the power unit price using the unit price of commercial power in the first time slot and the second time slot. 
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work. Furthermore, this limitation is directed to concepts of commercial interactions (see MPEP 2106.04 (a)(2)).
	
	Claim 8 recites, in part:
Determining a state of charge (SOC) of the power storage device based on the detected voltage, the detected current, and the detected temperature;
	This limitation recites concepts relating to mental processes. In particular, this limitation is directed to collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). The Examiner notes “Claims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04 (a)(2)(III)(C)). 

Storing time information on a charging time of the power storage device, a consumed power amount due to the utilization of the electric vehicle and a unit price of commercial power which fluctuates in different time slots […];
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, organizing information, and evaluating information in a manner that is analogous to human mental work. Furthermore, the features directed to storing unit prices of commercial power for each time slot recite concepts of commercial interactions (see MPEP 2106.04 (a)(2)). 
 
Setting a power unit price […];
	This limitation recites concepts relating to certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions and fundamental economic practices (see MPEP 2106.04 (a)(2)). 

Setting the utilization fee […] wherein the time information includes a utilization time of the electric vehicle;
	This limitation recites concepts relating to certain methods of organizing human activity. In particular, this limitation is directed to commercial interactions and fundamental economic practices (see MPEP 2106.04 (a)(2)). Further, this limitation recites concepts relating to mental processes. In particular, this limitation is directed to collecting information and organizing information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

Setting the power unit price by using the unit price of commercial power in a time slot defined in association with the utilization time […]; and 
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work. Furthermore, this limitation is directed to concepts of commercial interactions (see MPEP 2106.04 (a)(2)). 

Calculating the consumed power amount based on the determined SOC;
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

Wherein the utilization fee being set based on the calculated consumed power amount and the power unit price.
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work. Furthermore, this limitation is directed to concepts of commercial interactions (see MPEP 2106.04 (a)(2)).

[…] executes a predetermined arithmetic processing based on information […];
	This limitation recites concepts relating to mental processes and mathematical concepts. In particular, this limitation is directed to collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)). Further, this limitation, in part, is recites concepts of mathematical calculations (see MPEP 2106.04 (a)(2)(I)(C)). 

Wherein the time information includes at least one of a utilization start time at which the utilization of the electric vehicle is started and a utilization end time at which the utilization of the electric vehicle is ended; and (i) when the time information includes the utilization start time, the controller is configured to estimate that a first time slot, which is a previous time slot for a time slot including the utilization start time, is the charging time, and set the unit price of commercial power in the first time slot as the power unit price; 
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work. Furthermore, this limitation is directed to concepts of commercial interactions (see MPEP 2106.04 (a)(2)).

(ii) when the time information includes the utilization end time, the controller is configured to estimate that a second time slot, which is a next time slot for a time slot including the utilization end time, is the charging time, and set the unit price of commercial power in the second time slot as the power unit price; 
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work. Furthermore, this limitation is directed to concepts of commercial interactions (see MPEP 2106.04 (a)(2)).

and (iii) when the time information includes the utilization start time and the utilization end time, the controller is configured to estimate that the first time slot and the second time slot are the charging time, and set the power unit price using the unit price of commercial power in the first time slot and the second time slot. 
	This limitation recites concepts relating to mental processes and certain methods of organizing human activity. In particular, this limitation is directed to collecting information, 


	Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1-4 and 7 recite additional elements of a communication device, a first controller, communication bus, storage device, hard disk, solid state drive, central process unit, memory, second controller configured to detect a voltage, a current, and a temperature of a power storage device mounted on the electric vehicle, features for transmitting data over a network (inputting and outputting various signals), and features for electronically storing data. 
	The communication device, first controller, second controller, communication bus, storage device, hard disk, solid state drive, central process unit, and memory are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting data over a network and electronically storing data are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the second controller that is configured to detect a voltage, a current, and a temperature of a power storage device mounted on an electric vehicle for determining a state of charge of the power storage device is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claims 6 and 8 recite the additional elements of a communication device, controller, communication bus, storage device, hard disk drive, solid state drive, unit price setting device, fee setting device, central process unit, memory, features for detecting a voltage, a current, and a temperature of a power storage device mounted on an electric vehicle, features for transmitting data over a network (receiving information via a communication device), and features for electronically storing data.
	 The communication device, controller, communication bus, storage device, hard disk, solid state drive, central process unit, unit price setting device, fee setting device, and memory are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting data over a network and electronically storing data are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the features for detecting a voltage, a current, and a temperature of a power storage device mounted on an electric vehicle for determining a state of charge of the power storage device is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Accordingly, the communication device, controller, first controller, second controller,  communication bus, storage device, hard disk drive, solid state drive, unit price setting device, fee setting device, central process unit, memory, features for detecting a voltage, a current, and a temperature of a power storage device mounted on an electric vehicle for determining a state of charge of the power storage device,  features for transmitting data over a network, and features for electronically storing data do not integrate the abstract idea into a practical application because claims 1-4 and 6-8 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-4 and 6-8 are merely left with a communication device, controller, first controller, second controller,  communication bus, storage device, hard disk drive, solid state drive, unit price setting device, fee setting device, central process unit, memory, features for detecting a voltage, a current, and a temperature of a power storage device mounted on an electric vehicle for determining a state of charge of the power storage device,  features for transmitting data over a network, and features for electronically storing data. 
	Claims 1-4, 6-8 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-4 and 6-8 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the 
	The communication device, controller, first controller, second controller, communication bus, storage device, hard disk drive, solid state drive, unit price setting device, fee setting device, central process unit, and memory are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).
	Further, the second controller and features for detecting a voltage, a current, and a temperature of a power storage device mounted on an electric vehicle for determining a state of charge of the power storage device is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Viewed as a whole, claims 1-4 and 6-8, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the claims 1-4 and 6-8 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-4 and 6-8 are rejected under 35 U.S.C § 101. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Cho U.S. Publication No. 2014/0207498, hereafter known as Cho, in view of Boot et al. U.S. Publication No. 2012/0296678, hereafter known as Boot, in further view of Takizawa et al. U.S. Publication No. 2017/0334430, hereafter known as Takizawa, in further view of Matsumoto WO2012108004A1, hereafter known as Matsumoto.

	Regarding claim 1, 
	A fee setting apparatus configured to set a utilization fee for sharing an electric vehicle equipped with a power storage device, the fee setting apparatus comprising: 
	Cho teaches “an electric vehicle sharing service system may manage an electric vehicle return process based on […] a return condition” (¶ [0008]), where “A car sharing service may refer to a kind of car rental where people rent cars for short periods of time,” (¶ [0003]). Further, Cho teaches the electric vehicle sharing service system is configured to “lower an EV sharing service price” (¶ [0133]) or “increase in an EV sharing service price” (¶ [0004]). Thus, the electric vehicle sharing service system that may set a EV sharing service price for an electric vehicle rental is equivalent to a fee setting apparatus configured to set a utilization fee for sharing an electric vehicle. 
	Further, Cho teaches “processor 303 may obtain information on a remaining battery power of the electric vehicle, from a battery management system of the electric vehicle” (¶ [0064]). Thus, the battery of the electric vehicle is equivalent to an electric vehicle equipped with a power storage device.  

	A communication device, a storage device, and a controller which are connected by a communication bus so as to communicate with each other.
	Cho teaches “the terms “system,” “component,” “module,” “interface,”, “model” or the like are generally intended to refer to a computer-related entity […] For example, a component may Cho teaches “The present invention can also be embodied in the form of program code embodied in tangible media, non-transitory media, such as […] hard drives, or any other machine-readable storage medium, wherein, when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the invention” (¶ [0138]). Further, Cho teaches “Electric vehicle sharing service system 16 may be connected to electric chargers (e.g., 14 a, . . . , 14 n) through a wired/wireless telecommunication network” (¶ [0043]) and “Communication processor 301 may transmit or receive signals, messages, information, and/or data required for performing the present embodiment,  in connection with at least one of user equipment 102 (or a corresponding user (e.g., 10)), electric vehicle sharing service system 16, electric charger 14, and electric vehicle 12.” (¶ [0062]). 
	Thus, Cho teaches a computer EV sharing service system comprising a processor, controller, communication network, communication processor, and machine readable storage mediums (such as a hard drives) that are all in communicative connection with each other to perform the functions of the EV sharing service system as taught by Cho; equivalent to a communication device, a storage device, and a controller which are connected by a communication bus so as to communicate with each other.

	The storage device being a hard disk drive or a solid state drive that stores time information on a charging time of the power storage device, a consumed power amount due to the utilization of the electric vehicle and a power unit price […]; 
	 Cho teaches a “solid state memory, floppy diskettes, CD-ROMs, hard drives, or any other machine-readable storage medium, wherein, when the program code is loaded into and executed by a machine, such as a computer […] becomes an apparatus for practicing the invention” (¶ [0138]). Thus, the electric vehicle sharing service system comprising a computer with a hard drive a storage device configured to store the following information. 
 	
	Cho teaches the “electric vehicle sharing service system 16 may determine ‘electric charger information’ associated with an electric vehicle return for each EV sharing service user […] More specifically, electric vehicle sharing service system 16 may determine the electric charger information, based on a reservation content (e.g., an EV return location, a return time, etc.) of a corresponding EV sharing service” (¶ [0126]). Further, Cho teaches “electric vehicle sharing service system may manage an electric vehicle return process based on whether a return condition associated with an electric charging of a returned electric vehicle is satisfied” (¶ [0008]), where a “second return condition may include checking a charging connection between the electric vehicle and an electric charger” (¶ [0011]) and “transmitting a charging approval message to the connected electric charger such that the connected electric charger performs an electric charging process, when the second return condition is satisfied, and transmitting information on the electric charging process to the user equipment.” (¶ [0018]). Further, Cho teaches “when receiving the electric charging reservation request from electric vehicle sharing service system 16, electric charger 14 a may establish an electric charging schedule for the electric vehicle to be returned, according to the received electric charging reservation request” (¶ [0130]). Further, Cho teaches “electric vehicle (EV) sharing service system 16 may store and manage reservation information (i.e., a reservation content)” (¶ [0066]). 
	Thus, Cho teaches an EV sharing service system configured to manage an electric vehicle (EV) return process, where an electric charging reservation request is sent to an electric charger based on a scheduled return time for the EV and the charging is initiated once the EV has been connected to the charger according to the electric charging schedule. Thus, the feature for setting an electric charging schedule according to stored charging reservation information by the electric a storage device configured to store time information on a charging time of the power storage device. 

	Further, Cho teaches “electric vehicle terminal 30 may transmit an electric vehicle return request including the obtained information (i.e., information obtained at step S502), to electric vehicle sharing service system 16 […] the obtained information may include at least one of […]  the remaining battery power information […] the electric vehicle utilization time” (¶ [0078]). Further, Cho teaches “electric vehicle sharing service system 16 may calculate a remaining battery power, using the electric vehicle utilization time and the mileage included electric vehicle return request” (¶ [0081]). Thus, the electric vehicle sharing service system is configured to receive or calculate a remaining battery power in an electric vehicle that is being returned; equivalent to a storage device configured to store a consumed power amount due to the utilization of the electric vehicle. 

	Further, Cho teaches “electric vehicle sharing service system 16 may transmit a return completion message to user equipment 102 […] the return completion message may include the service expense […] electric vehicle sharing service system 16 may determine a required electric charging amount and a charging time (i.e., a time to be taken for charging), based on a charging condition (e.g., a charging level, a charging speed, a charging price, etc.) […] electric vehicle sharing service system 16 may predict an electric charging expense, based on the required electric charging amount, the charging time, and the charging price […] the return completion message may further include the electric charging expense” (¶ [0096]). Thus, the electric vehicle sharing service system is configured to calculate an electric charging expense based on a charging price when the vehicle is returned; equivalent to a storage device configured to store a unit price of commercial power. 

	The first controller including a central process unit and a memory, the first controller configured to input and output various signals and configured to execute a predetermined arithmetic processing based on information stored in the storage device and information received from the electric vehicle via the communication device, the first controller further configured to:
	Cho teaches a computer EV sharing service system comprising a controller, processor, and machine readable storage medium that stores the program code for executing all of the functions of the EV sharing service system (see ¶ [0137] -¶ [0138]), the functions including a calculation of a service expense for a user (see  ¶ [0051]) where the expenses include an electric charging expense that is based on a required charging time, charging amount, and a charging price ( see ¶ [0096]). Further, the EV sharing service system comprises a communication processor in communication with user equipment, an electric charger, and the electric vehicle (see ¶ [0062]). Further, the electric vehicle terminal may communicate information regarding the remaining battery power information (¶ [0078]) to the EV sharing service system that is used to predict a charging expense that may be included with the service expense transmitted to the user for utilizing the EV ( see ¶ [0096], ¶ [0114]). 
	Thus, the EV sharing service system that utilizes a controller, processor, and program code stored in a memory to calculate a charging expense based on received information from an EV terminal via a communication processor and transmitting the charging expense with a service expense to a user is equivalent to a first controller including a central process unit and a memory, the first controller configured to input and output various signals and configured to execute a predetermined arithmetic processing based on information stored in the storage device and information received from the electric vehicle via the communication device.

	The controller further configured to: set the utilization fee, wherein the time information includes a utilization time of the electric vehicle;
	Cho teaches “electric vehicle (EV) sharing service system 16 may include electric vehicle (EV) sharing service providing processor (hereinafter referred to as “EV sharing service providing processor”) 20” (¶ [0048]) and “EV sharing service providing processor 20 may include EV utilization management unit 201” (¶ [0050]). Further, “EV utilization management unit 201 may determine a corresponding service expense when an EV sharing service utilization associated with a specific user is complete. “ (¶ [0051]). Further “electric vehicle sharing service system 16 may transmit a return completion message to user equipment 102. Herein, the return completion message may include the service expense and/or benefit information determined at step S636 […] the return completion message may further include the electric charging expense.” (¶ [0114]). 
	Thus, Cho teaches that a service expense and charging expense may be determined by the EV sharing service system and transmitted to a user equipment; equivalent to setting a utilization fee.  
	Further, Cho teaches “a user (e.g., 10) may use an electric vehicle (EV) (e.g. 12) for a predetermined time period, through an electric vehicle (EV) sharing service. When an electric vehicle (EV) utilization is finished, the user (e.g., 10) may return a corresponding electric vehicle.” (¶ [0041]). Further, “electric vehicle (EV) sharing service system 16 may store and manage reservation information (i.e., a reservation content)” (¶ [0066]), “reservation content (e.g., an EV pick up location, an EV return location, a vehicle model, a reservation time, etc.)” (¶ [0069]), “reservation content (e.g., an EV return location, a return time, etc.)” (¶ [0058]). Thus, the EV sharing service system may store reservation information for an EV including a reservation time that indicates a predetermined time period that a user may utilize a particular EV; equivalent to the time information includes a utilization time of the electric vehicle. 

	Calculate the consumed power amount […]; and
	Cho teaches “FIG. 5B or FIG. 5C will be applied according to whether a remaining battery power amount exceeds a threshold value. More specifically, when the remaining battery power amount does not exceed the threshold value, operations shown in FIG. 5B will be performed. When the remaining battery power amount exceeds the threshold value, operations shown in FIG. 5C will be performed. In other embodiments, FIG. 5B or FIG. 5C may be applied according to whether a battery power usage amount (i.e., a battery power usage amount used for an EV sharing service period) exceeds a threshold value” (¶ [0082]); “ referring to FIG. 5B, at step S520, when the remaining battery power amount does not exceed the threshold value (No—S510), electric vehicle sharing service system 16 may transmit a return approval message and/or charging guide information (i.e., guide information for a connection to an electric charger) to user equipment 102 […] may transmit a return approval message and/or charging guide information to electric vehicle terminal 30” (¶ [0083]); “electric vehicle sharing service system 16 may transmit a return completion message to user equipment 102 […] the return completion message may include the service expense […] electric vehicle sharing service system 16 may predict an electric charging expense, based on the required electric charging amount, the charging time, and the charging price […] the return completion message may further include the electric charging expense” (¶ [0096]).
	Thus, Cho teaches an electric vehicle sharing service system configured to determine a battery usage amount used for an EV during a sharing service period and whether the battery usage amount exceeds a threshold. When the determined battery usage amount does not exceed a threshold amount, a return approval message is generated by the system and a sharing service expense (including a charging expense) is transmitted to the user; equivalent to calculating a consumed power amount. 

	Set the utilization fee based on the calculated consumed power amount and […] power unit price. 
	Cho teaches “FIG. 5B or FIG. 5C will be applied according to whether a remaining battery power amount exceeds a threshold value. More specifically, when the remaining battery power amount does not exceed the threshold value, operations shown in FIG. 5B will be performed. When the remaining battery power amount exceeds the threshold value, operations shown in FIG. 5C will be performed. In other embodiments, FIG. 5B or FIG. 5C may be applied according to whether a battery power usage amount (i.e., a battery power usage amount used for an EV sharing service period) exceeds a threshold value” (¶ [0082]); “ referring to FIG. 5B, at step S520, when the remaining battery power amount does not exceed the threshold value (No—S510), electric vehicle sharing service system 16 may transmit a return approval message and/or charging guide information (i.e., guide information for a connection to an electric charger) to user equipment 102 […] may transmit a return approval message and/or charging guide information to electric vehicle terminal 30” (¶ [0083]); “electric vehicle sharing service system 16 may transmit a return completion message to user equipment 102 […] the return completion message may include the service expense […] electric vehicle sharing service system 16 may determine a required electric charging amount and a charging time (i.e., a time to be taken for charging), based on a charging condition (e.g., a charging level, a charging speed, a charging price, etc.) […] electric vehicle sharing service system 16 may predict an electric charging expense, based on the required electric charging amount, the charging time, and the charging price […] the return completion message may further include the electric charging expense” (¶ [0096]). 
	Thus, Cho teaches an electric vehicle sharing service system configured to determine a battery usage amount used for an EV during a sharing service period and whether the battery usage amount exceeds a threshold. When the determined battery usage amount does not exceed a threshold amount, a return approval message is generated by the system and a sharing service expense (including a charging expense) is transmitted to the user, where the charging expense is based on a required charging amount and a charging price; equivalent to setting the utilization fee based on a calculated consumed power amount and power unit price.

	Although Cho teaches an EV sharing service system that may store reservation information (including a utilization time of an EV and a scheduled charging time) and determining charging expenses (based on amount of battery usage and charging price) to include in a service fee, Cho does not explicitly teach that the charging price is a set power unit price and that the power unit price is set by using the unit price of commercial power in a time slot defined in associated with the utilization time of the EV. Further, Cho does not explicitly teach a storage device that stores a unit price of commercial power which fluctuates in different time slots.

	However, Boot teaches the following:
	A storage device […] that stores […] a unit price of commercial power which fluctuates in different time slots.
	Boot teaches “systems and methods for reservations of charging stations for electric vehicles” (¶ [0013]) and “The service provider computer 104 […] may also include […] one or more database(s) 182 […] The database 182 may also store rate and pricing information, which may be set by a utility provider based upon the time of day” (¶ [0024]). Further, “the associated cost for a time slot for recharging can vary depending upon a time of day […] electricity rates may vary depending upon the time of the day” (¶ [0042]) and “ the information about any available time slots and associated costs may be provided for review by the customer” (¶ [0044]). Further, Boot teaches “Block 330 may determine the associated cost for the available time slots at the selected charging station. The associated cost may be the same for the available time slot(s), or there may be at least two different costs associated with different time slots. The associated cost may vary, for example, by the time of day” (¶ [0042]). Further, Boot teaches “the charging station controller 106 can control or manage an amount of power, a duration of charge” (¶ [0034]). 
	Thus, Boot teaches system for managing reservations of EV charging stations, where the system includes a database that stores rate and pricing information of power/electricity, set by a 

	Set a power unit price; and set the power unit price by using the unit price of commercial power in a time slot defined in association with the utilization time.
	Boot teaches “systems and methods for reservations of charging stations for electric vehicles” (¶ [0013]). Further, Boot teaches “one or more available time slots may be available for a customer to reserve […] the associated cost for a time slot for recharging can vary depending upon a time of day […] electricity rates may vary depending upon the time of the day” (¶ [0042]) and “ the information about any available time slots and associated costs may be provided for review by the customer” (¶ [0044]). Further, Boot teaches “Block 330 may determine the associated cost for the available time slots at the selected charging station. The associated cost may be the same for the available time slot(s), or there may be at least two different costs associated with different time slots. The associated cost may vary, for example, by the time of day” (¶ [0042]). Further, Boot teaches that the charging station need not be reserved and may be available for access by any drive-up electric vehicle (see ¶ [0017]). 

	 Thus, the feature for allowing EV drivers (utilizing electrical vehicles at a particular point in time) to arrive at a charging station and determining a cost for recharging based on the time of the day and associated electricity rates, as taught by Boot, is considered to be equivalent to setting the power unit price by using the unit price of commercial power in a time slot defined in association with the utilization time.	 

	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself –that is in the substitution of the feature for determining a cost for charging an EV at a charger based on a cost associated with the particular time slot in which an EV driver arrives at the charger or has reserved the charger, as taught by Boot, for feature of determining a charging expense based on a charging price as in the system of Cho. As a result, the system of Cho would be modified by the teachings of Boot such that the EV sharing service system of Cho would be configured to set a service fee based on the amount of power utilized by the driver and a variable charging price associated with the particular time slot that the EV is being utilized and charged at a designated EV charger. One of ordinary skill in the art would have been motivated to make this modification with the purpose to potentially further “lower an EV sharing service price” (¶ [0133]), as suggested by Cho, such that the EV sharing service may attract more customers during particular time periods. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Boot are compatible with the system of Cho as they share capabilities and characteristics; namely, they are both systems configured to manage the reservation of a particular electric vehicle charger at a particular time and determining charging expenses. 

	Although Cho/Boot teaches an EV sharing service system that is configured to calculate a remaining amount of charge in an EV, determine a battery power usage amount used for an EV sharing service period, and determining charging expenses (based on amount of battery usage and charging price) to include in an EV sharing service fee, Cho/Boot does not explicitly teach the electric vehicle comprising a second controller and the second controller is configured to detected a voltage, a current, and a temperature of a power storage device mounted on the electric vehicle. Further, Cho/Boot does not explicitly teach determining a state of charge (SOC) 

	However, Takizawa teaches the following:
	The electric vehicle comprises a second controller and the second controller is configured to detected a voltage, a current, and a temperature of a power storage device mounted on the electric vehicle; and determine a state of charge (SOC) of the power storage device based on the detected voltage, the detected current, and the detected temperatures;
	Takizawa teaches “a motive power system 1 according to this embodiment is a system mounted in a vehicle” (¶ [0032]); “motive power system 1 includes […] an electric motor 3, an electric generator 4, a first energy storage device 5, a second energy storage device 6, a power transmission circuit unit 7, and a control device 8.” (¶ [0033]); “The first energy storage device 5 and the second energy storage device 6 are energy storage devices that are chargeable by an external power supply through a charging device” (¶ [0045]); “The control device 8 is implemented as an electronic circuit unit that includes a central processing unit (CPU)” (¶ [0057]); “The control device 8 receives input of various sensing data as information” (¶ [0059]); “The control device 8 may include a function of an SOC detector that detects (estimates) the first SOC and the second SOC [..] the control device 8 receives input of sensing data for estimating the first SOC and the second SOC (for example, data indicating detected values of the voltage, current, temperature, and the like of the energy storage devices 5 and 6)” (¶ [0060]). 
	Thus, Takizawa teaches a motive power system in an electrically powered vehicle that comprises a control device and a first energy storage device that is chargeable. The control device is configured to receive sensing data inputs associated with a detected voltage, current, and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho/Boot with the teachings of Takizawa by incorporating the control device that is configured to detect a state of charge (SOC) of an electric vehicle’s energy storage device using sensed data including a voltage, current, and temperature of the energy storage device, as taught by Takizawa, into the system of Cho/Boot that is configured to calculate a remaining battery power of an EV. One of ordinary skill in the art would have recognized that such a modification to the system of Cho/Boot would enable the EV sharing service system to accurately determine the SOC of a shared EV and, accordingly, “an electric charging management for a returned electric vehicle may be efficiently performed, and therefore an electric vehicle sharing service may be efficiently operated” (¶ [0132]), as suggested by Cho. 
	Although Cho/Boot/Takizawa teaches an EV sharing service system that is configured to determine the state of charge of an EV based on a voltage/current/temperature of the EV, determine a battery power usage amount used for an EV sharing service period, and determine an EV sharing service fee including charging expenses (based on amount of battery usage and charging price at a particular time), Cho/Boot/Takizawa does not explicitly teach calculating the consumed power amount based on the determine SOC. Further, Cho/Boot/Takizawa does not explicitly teach setting the utilization fee based on this particular calculated consumed power amount. 
Matsumoto teaches the following:
	Calculate the consumed power amount based on the determined SOC; and set the utilization fee based on the calculated consumed power amount […]. 
	Matsumoto teaches “the electric vehicle V includes an in-vehicle terminal 10, a storage battery 17, an SOC detection sensor 18” (pg. 9, para. 3); “The SOC detection sensor 18 is attached to the storage battery 17, and detects a state of charge (SOC) of the storage battery 17” (pg. 9, para. 6);“control unit 15 calculates the amount of electric power F consumed by the electric vehicle V traveling […] The power consumption amount F can also be calculated from the amount of change in the SOC detected by the SOC detection sensor 18” (pg. 21, para. 7 – pg.22, para. 1); “When the car sharing user ends using the car sharing electric vehicle V, the settlement processing unit 42 performs settlement processing of the usage fee and the like” (pg. 23, para. 2); “the usage fee S is calculated by the following equation. S = L2 * W + P3 As can be seen from this equation […] the car sharing fee S is a charge corresponding to the travel distance of the car sharing electric vehicle, the green electric power usage amount P3” (pg. 28, para. 2). 
	Thus, Matsumoto teaches an electric vehicle control unit that is configured to calculate an amount of electric power consumed based on the amount of change in the SOC detected by an SOC detection sensor in the electric vehicle; equivalent to calculating the consumed power amount based on the determined SOC. Further, Matsumoto teaches a system that is configured to calculate a car sharing fee based on the calculated electric power usage amount; equivalent to setting the utilization fee based on the calculated consumed power amount. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho/Boot/Takizawa with the teachings of Matsumoto by incorporating the control unit that is configured to calculate an amount of electric power consumed based on the amount of change in the SOC detected by an SOC detection Matsumoto, into the system of Cho/Boot/Takizawa configured to determine the state of charge of an EV, determine a battery power usage amount used for an EV sharing service period, and determine an EV sharing service fee including charging expenses. One of ordinary skill in the art would have been motivated to make this modification to the EV sharing service system of Cho/Boot/Takizawa with the teachings of Matsumoto when one considers “an electric charging management for a returned electric vehicle may be efficiently performed, and therefore an electric vehicle sharing service may be efficiently operated” (¶ [0132]), as suggested by Cho. 

	 Regarding claim 6,

	Cho teaches the following:
	A fee setting method for setting a utilization fee for sharing an electric vehicle equipped with a power storage device, the method comprising: 
	Cho teaches “an electric vehicle sharing service system may manage an electric vehicle return process based on […] a return condition” (¶ [0008]), where “A car sharing service may refer to a kind of car rental where people rent cars for short periods of time,” (¶ [0003]). Further, Cho teaches the electric vehicle sharing service system is configured to “lower an EV sharing service price” (¶ [0133]) or “increase in an EV sharing service price” (¶ [0004]). Thus, the electric vehicle sharing service system that may set a EV sharing service price for an electric vehicle rental is equivalent to a fee setting apparatus configured to set a utilization fee for sharing an electric vehicle. 
	Further, Cho teaches “processor 303 may obtain information on a remaining battery power of the electric vehicle, from a battery management system of the electric vehicle” (¶ [0064]). Thus, 

	Connecting a communication device, a storage device, and a controller by a communication bus as to communicate with each other.
	Cho teaches “the terms “system,” “component,” “module,” “interface,”, “model” or the like are generally intended to refer to a computer-related entity […] For example, a component may be, but is not limited to being […] a processor, an object, an executable […] and/or a computer […] both an application running on a controller and the controller can be a component” (¶ [0137]). Further, Cho teaches “The present invention can also be embodied in the form of program code embodied in tangible media, non-transitory media, such as […] hard drives, or any other machine-readable storage medium, wherein, when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the invention” (¶ [0138]). Further, Cho teaches “Electric vehicle sharing service system 16 may be connected to electric chargers (e.g., 14 a, . . . , 14 n) through a wired/wireless telecommunication network” (¶ [0043]) and “Communication processor 301 may transmit or receive signals, messages, information, and/or data required for performing the present embodiment,  in connection with at least one of user equipment 102 (or a corresponding user (e.g., 10)), electric vehicle sharing service system 16, electric charger 14, and electric vehicle 12.” (¶ [0062]). 
	Thus, Cho teaches a computer EV sharing service system comprising a processor, controller, communication network, communication processor, and machine readable storage mediums (such as a hard drives) that are all in communicative connection with each other to perform the functions of the EV sharing service system as taught by Cho; equivalent to a connecting a communication device, a storage device, and a controller by a communication bus as to communicate with each other.

	Storing time information on a charging time of the power storage device, a consumed power amount due to the utilization of the electric vehicle […] on a hard disk drive or solid state drive of the storage device;
	 Cho teaches a “solid state memory, floppy diskettes, CD-ROMs, hard drives, or any other machine-readable storage medium, wherein, when the program code is loaded into and executed by a machine, such as a computer […] becomes an apparatus for practicing the invention” (¶ [0138]). Thus, the electric vehicle sharing service system comprising a computer with a hard drive for storing and executing code necessary for practicing the features of the invention is equivalent to a hard disk drive of a storage device for storing the following information. 
 	
	Cho teaches the “electric vehicle sharing service system 16 may determine ‘electric charger information’ associated with an electric vehicle return for each EV sharing service user […] More specifically, electric vehicle sharing service system 16 may determine the electric charger information, based on a reservation content (e.g., an EV return location, a return time, etc.) of a corresponding EV sharing service” (¶ [0126]). Further, Cho teaches “electric vehicle sharing service system may manage an electric vehicle return process based on whether a return condition associated with an electric charging of a returned electric vehicle is satisfied” (¶ [0008]), where a “second return condition may include checking a charging connection between the electric vehicle and an electric charger” (¶ [0011]) and “transmitting a charging approval message to the connected electric charger such that the connected electric charger performs an electric charging process, when the second return condition is satisfied, and transmitting information on the electric charging process to the user equipment.” (¶ [0018]). Further, Cho teaches “when receiving the electric charging reservation request from electric vehicle sharing service system 16, electric charger 14 a may establish an electric charging schedule for the electric vehicle to be returned, according to the received electric charging reservation request” (¶ [0130]). Further, Cho 16 may store and manage reservation information (i.e., a reservation content)” (¶ [0066]). 
	Thus, Cho teaches an EV sharing service system configured to manage an electric vehicle (EV) return process, where an electric charging reservation request is sent to an electric charger based on a scheduled return time for the EV and the charging is initiated once the EV has been connected to the charger according to the electric charging schedule. Thus, the feature for setting an electric charging schedule according to stored charging reservation information by the electric vehicle sharing service is considered equivalent to storing time information on a charging time of the power storage device. 

	Further, Cho teaches “electric vehicle terminal 30 may transmit an electric vehicle return request including the obtained information (i.e., information obtained at step S502), to electric vehicle sharing service system 16 […] the obtained information may include at least one of […]  the remaining battery power information […] the electric vehicle utilization time” (¶ [0078]). Further, Cho teaches “electric vehicle sharing service system 16 may calculate a remaining battery power, using the electric vehicle utilization time and the mileage included electric vehicle return request” (¶ [0081]). Thus, the electric vehicle sharing service system is configured to receive or calculate a remaining battery power in an electric vehicle that is being returned; equivalent to storing a consumed power amount due to the utilization of the electric vehicle. 

	Further, Cho teaches “electric vehicle sharing service system 16 may transmit a return completion message to user equipment 102 […] the return completion message may include the service expense […] electric vehicle sharing service system 16 may determine a required electric charging amount and a charging time (i.e., a time to be taken for charging), based on a charging condition (e.g., a charging level, a charging speed, a charging price, etc.) […] electric vehicle sharing service system 16 may predict an electric charging expense, based on the required 

	Setting the utilization fee with a fee setting device with the controller, wherein the time information includes a utilization time of the electric vehicle;
	Cho teaches “electric vehicle (EV) sharing service system 16 may include electric vehicle (EV) sharing service providing processor (hereinafter referred to as “EV sharing service providing processor”) 20” (¶ [0048]) and “EV sharing service providing processor 20 may include EV utilization management unit 201” (¶ [0050]). Further, “EV utilization management unit 201 may determine a corresponding service expense when an EV sharing service utilization associated with a specific user is complete. “ (¶ [0051]). Further “electric vehicle sharing service system 16 may transmit a return completion message to user equipment 102. Herein, the return completion message may include the service expense and/or benefit information determined at step S636 […] the return completion message may further include the electric charging expense.” (¶ [0114]). 
	Thus, Cho teaches that a service expense and charging expense may be determined by the EV sharing service system components and modules, including a controller/processors (equivalent to the controller) and utilization management unit (equivalent to the fee setting device); equivalent to setting the utilization fee with a fee setting device with the controller.

	Further, Cho teaches “a user (e.g., 10) may use an electric vehicle (EV) (e.g. 12) for a predetermined time period, through an electric vehicle (EV) sharing service. When an electric vehicle (EV) utilization is finished, the user (e.g., 10) may return a corresponding electric vehicle.” 16 may store and manage reservation information (i.e., a reservation content)” (¶ [0066]), “reservation content (e.g., an EV pick up location, an EV return location, a vehicle model, a reservation time, etc.)” (¶ [0069]), “reservation content (e.g., an EV return location, a return time, etc.)” (¶ [0058]). Thus, the EV sharing service system may store reservation information for an EV including a reservation time that indicates a predetermined time period that a user may utilize a particular EV; equivalent to the time information includes a utilization time of the electric vehicle.  

	Calculating the consumed power amount […]; and
	Cho teaches “FIG. 5B or FIG. 5C will be applied according to whether a remaining battery power amount exceeds a threshold value. More specifically, when the remaining battery power amount does not exceed the threshold value, operations shown in FIG. 5B will be performed. When the remaining battery power amount exceeds the threshold value, operations shown in FIG. 5C will be performed. In other embodiments, FIG. 5B or FIG. 5C may be applied according to whether a battery power usage amount (i.e., a battery power usage amount used for an EV sharing service period) exceeds a threshold value” (¶ [0082]); “ referring to FIG. 5B, at step S520, when the remaining battery power amount does not exceed the threshold value (No—S510), electric vehicle sharing service system 16 may transmit a return approval message and/or charging guide information (i.e., guide information for a connection to an electric charger) to user equipment 102 […] may transmit a return approval message and/or charging guide information to electric vehicle terminal 30” (¶ [0083]); “electric vehicle sharing service system 16 may transmit a return completion message to user equipment 102 […] the return completion message may include the service expense […] electric vehicle sharing service system 16 may predict an electric charging expense, based on the required electric charging amount, the charging time, and the charging price […] the return completion message may further include the electric charging expense” (¶ [0096]).
Cho teaches an electric vehicle sharing service system configured to determine a battery usage amount used for an EV during a sharing service period and whether the battery usage amount exceeds a threshold. When the determined battery usage amount does not exceed a threshold amount, a return approval message is generated by the system and a sharing service expense (including a charging expense) is transmitted to the user; equivalent to calculating a consumed power amount. 

	Wherein the utilization fee being set based on the calculated consumed power amount and […] power unit price. 
	Cho teaches “FIG. 5B or FIG. 5C will be applied according to whether a remaining battery power amount exceeds a threshold value. More specifically, when the remaining battery power amount does not exceed the threshold value, operations shown in FIG. 5B will be performed. When the remaining battery power amount exceeds the threshold value, operations shown in FIG. 5C will be performed. In other embodiments, FIG. 5B or FIG. 5C may be applied according to whether a battery power usage amount (i.e., a battery power usage amount used for an EV sharing service period) exceeds a threshold value” (¶ [0082]); “ referring to FIG. 5B, at step S520, when the remaining battery power amount does not exceed the threshold value (No—S510), electric vehicle sharing service system 16 may transmit a return approval message and/or charging guide information (i.e., guide information for a connection to an electric charger) to user equipment 102 […] may transmit a return approval message and/or charging guide information to electric vehicle terminal 30” (¶ [0083]); “electric vehicle sharing service system 16 may transmit a return completion message to user equipment 102 […] the return completion message may include the service expense […] electric vehicle sharing service system 16 may determine a required electric charging amount and a charging time (i.e., a time to be taken for charging), based on a charging condition (e.g., a charging level, a charging speed, a charging price, etc.) […] electric vehicle sharing service system 16 may predict an electric charging expense, based on 
	Thus, Cho teaches an electric vehicle sharing service system configured to determine a battery usage amount used for an EV during a sharing service period and whether the battery usage amount exceeds a threshold. When the determined battery usage amount does not exceed a threshold amount, a return approval message is generated by the system and a sharing service expense (including a charging expense) is transmitted to the user, where the charging expense is based on a required charging amount and a charging price; equivalent to setting the utilization fee based on a calculated consumed power amount and power unit price.

	Wherein the controller includes a central process unit and a memory, and the controller executes predetermined arithmetic processing based on information stored in the storage device and information received from the electric vehicle via the communication device.
	Cho teaches a computer EV sharing service system comprising a controller, processor, and machine readable storage medium that stores the program code for executing all of the functions of the EV sharing service system (see ¶ [0137] -¶ [0138]), the functions including a calculation of a service expense for a user (see  ¶ [0051]) where the expenses include an electric charging expense that is based on a required charging time, charging amount, and a charging price ( see ¶ [0096]). Further, the EV sharing service system comprises a communication processor in communication with user equipment, an electric charger, and the electric vehicle (see ¶ [0062]). Further, the electric vehicle terminal may communicate information regarding the remaining battery power information (¶ [0078]) to the EV sharing service system that is used to predict a charging expense that may be included with the service expense transmitted to the user for utilizing the EV ( see ¶ [0096], ¶ [0114]). 


	Although Cho teaches an EV sharing service system that may store reservation information (including a utilization time of an EV and a scheduled charging time) and determining charging expenses to include in a service fee based on a charging price, Cho does not explicitly teach that the charging price is a set power unit price and that the power unit price is set by using the unit price of commercial power in a time slot defined in associated with the utilization time of the EV. Further, Cho does not explicitly teach a storage device that stores a unit price of commercial power which fluctuates in different time slots.

	However, Boot teaches the following:
	Storing […] a unit price of commercial power which fluctuates in different time slots […]; 
	Boot teaches “systems and methods for reservations of charging stations for electric vehicles” (¶ [0013]) and “The service provider computer 104 […] may also include […] one or more database(s) 182 […] The database 182 may also store rate and pricing information, which may be set by a utility provider based upon the time of day” (¶ [0024]). Further, “the associated cost for a time slot for recharging can vary depending upon a time of day […] electricity rates may vary depending upon the time of the day” (¶ [0042]) and “ the information about any available time slots and associated costs may be provided for review by the customer” (¶ [0044]). Further, Boot 330 may determine the associated cost for the available time slots at the selected charging station. The associated cost may be the same for the available time slot(s), or there may be at least two different costs associated with different time slots. The associated cost may vary, for example, by the time of day” (¶ [0042]). Further, Boot teaches “the charging station controller 106 can control or manage an amount of power, a duration of charge” (¶ [0034]). 
	Thus, Boot teaches system for managing reservations of EV charging stations, where the system includes a database that stores rate and pricing information of power/electricity, set by a utility provider (equivalent to a unit price of commercial power), at each of the EV charging stations. The rate and pricing information relates to costs associated with using the EV charging stations to charge a vehicle during different time slots during a day, where the cost for recharging an EV during a time slot is different in each time slot; equivalent to a storage device that stores a unit price of commercial power which fluctuates in different time slots. 

	Setting a power unit price with a unit price setting device with the controller; […] and setting the power unit price by using the unit price of commercial power in a time slot defined in association with the utilization time with the controller.
	Boot teaches “systems and methods for reservations of charging stations for electric vehicles” (¶ [0013]). Further, Boot teaches “one or more available time slots may be available for a customer to reserve […] the associated cost for a time slot for recharging can vary depending upon a time of day […] electricity rates may vary depending upon the time of the day” (¶ [0042]) and “ the information about any available time slots and associated costs may be provided for review by the customer” (¶ [0044]). Further, Boot teaches “Block 330 may determine the associated cost for the available time slots at the selected charging station. The associated cost may be the same for the available time slot(s), or there may be at least two different costs associated with different time slots. The associated cost may vary, for example, by the time of day” (¶ [0042]). Further, Boot teaches “the system may include at least one memory that stores Boot teaches that the charging station need not be reserved and may be available for access by any drive-up electric vehicle (see ¶ [0017]). 

	 Thus, the feature for allowing EV drivers (utilizing electrical vehicles at a particular point in time) to arrive at a charging station and determining a cost for recharging based on the time of the day and associated electricity rates, as taught by Boot, is considered to be equivalent to setting the power unit price by using the unit price of commercial power in a time slot defined in association with the utilization time.	 

	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself –that is in the substitution of the feature for determining a cost for charging an EV at a charger based on a cost associated with the particular time slot in which an EV driver arrives at the charger or has reserved the charger, as taught by Boot, for feature of determining a charging expense based on a charging price as in the system of Cho. As a result, the system of Cho would be modified by the teachings of Boot such that the EV sharing service system of Cho would be configured to set a service fee based on the amount of power utilized by the driver and a variable charging price associated with the particular time slot that the EV is being utilized and charged at a designated EV charger. One of ordinary skill in the art would have been motivated to make this modification with the purpose to potentially further “lower an EV sharing service price” (¶ [0133]), as suggested by Cho, such that the EV sharing service may attract more customers during particular time periods. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Boot are Cho as they share capabilities and characteristics; namely, they are both systems configured to manage the reservation of a particular electric vehicle charger at a particular time and determining charging expenses.


	Although Cho/Boot teaches an EV sharing service system that is configured to calculate a remaining amount of charge in an EV, determine a battery power usage amount used for an EV sharing service period, and determining charging expenses (based on amount of battery usage and charging price) to include in an EV sharing service fee, Cho/Boot does not explicitly teach detecting a voltage, a current, and a temperature of a power storage device mounted on the electric vehicle. Further, Cho/Boot does not explicitly teach determining a state of charge (SOC) of the power storage device based on the detected voltage, the detected current, and the detected temperatures.

	However, Takizawa teaches the following:
	Detecting a voltage, a current, and a temperature of a power storage device mounted on the electric vehicle; and determining a state of charge (SOC) of the power storage device based on the detected voltage, the detected current, and the detected temperatures;
	Takizawa teaches “a motive power system 1 according to this embodiment is a system mounted in a vehicle” (¶ [0032]); “motive power system 1 includes […] an electric motor 3, an electric generator 4, a first energy storage device 5, a second energy storage device 6, a power transmission circuit unit 7, and a control device 8.” (¶ [0033]); “The first energy storage device 5 and the second energy storage device 6 are energy storage devices that are chargeable by an external power supply through a charging device” (¶ [0045]); “The control device 8 is 8 receives input of various sensing data as information” (¶ [0059]); “The control device 8 may include a function of an SOC detector that detects (estimates) the first SOC and the second SOC [..] the control device 8 receives input of sensing data for estimating the first SOC and the second SOC (for example, data indicating detected values of the voltage, current, temperature, and the like of the energy storage devices 5 and 6)” (¶ [0060]). 
	Thus, Takizawa teaches a motive power system in an electrically powered vehicle that comprises a control device and a first energy storage device that is chargeable. The control device is configured to receive sensing data inputs associated with a detected voltage, current, and temperature of the first energy storage device. Further, the control device is configured to detect a state of charge (SOC) of the first energy storage device using the sensing data; equivalent to detecting a voltage, a current, and a temperature of a power storage device mounted on the electric vehicle and determining a state of charge (SOC) of the power storage device based on the detected voltage, the detected current, and the detected temperatures.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho/Boot with the teachings of Takizawa by incorporating the control device that is configured to detect a state of charge (SOC) of an electric vehicle’s energy storage device using sensed data including a voltage, current, and temperature of the energy storage device, as taught by Takizawa, into the system of Cho/Boot that is configured to calculate a remaining battery power of an EV. One of ordinary skill in the art would have recognized that such a modification to the system of Cho/Boot would enable the EV sharing service system to accurately determine the SOC of a shared EV and, accordingly, “an electric charging management for a returned electric vehicle may be efficiently performed, and therefore an electric vehicle sharing service may be efficiently operated” (¶ [0132]), as suggested by Cho. 
	Although Cho/Boot/Takizawa teaches an EV sharing service system that is configured to determine the state of charge of an EV based on a voltage/current/temperature of the EV, determine a battery power usage amount used for an EV sharing service period, and determine an EV sharing service fee including charging expenses (based on amount of battery usage and charging price at a particular time), Cho/Boot/Takizawa does not explicitly teach calculating the consumed power amount based on the determined SOC. Further, Cho/Boot/Takizawa does not explicitly teach setting the utilization fee based on this particular calculated consumed power amount. 
	However, Matsumoto teaches the following:
	Calculating the consumed power amount based on the determined SOC; wherein the utilization fee being set based on the calculated consumed power amount […]. 
	Matsumoto teaches “the electric vehicle V includes an in-vehicle terminal 10, a storage battery 17, an SOC detection sensor 18” (pg. 9, para. 3); “The SOC detection sensor 18 is attached to the storage battery 17, and detects a state of charge (SOC) of the storage battery 17” (pg. 9, para. 6);“control unit 15 calculates the amount of electric power F consumed by the electric vehicle V traveling […] The power consumption amount F can also be calculated from the amount of change in the SOC detected by the SOC detection sensor 18” (pg. 21, para. 7 – pg.22, para. 1); “When the car sharing user ends using the car sharing electric vehicle V, the settlement processing unit 42 performs settlement processing of the usage fee and the like” (pg. 23, para. 2); “the usage fee S is calculated by the following equation. S = L2 * W + P3 As can be seen from this equation […] the car sharing fee S is a charge corresponding to the travel distance of the car sharing electric vehicle, the green electric power usage amount P3” (pg. 28, para. 2). 
	Thus, Matsumoto teaches an electric vehicle control unit that is configured to calculate an amount of electric power consumed based on the amount of change in the SOC detected by an SOC detection sensor in the electric vehicle; equivalent to calculating the consumed power amount based on the determined SOC. Further, Matsumoto teaches a system that is configured to calculate a car sharing fee based on the calculated electric power usage amount; equivalent to setting the utilization fee based on the calculated consumed power amount. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho/Boot/Takizawa with the teachings of Matsumoto by incorporating the control unit that is configured to calculate an amount of electric power consumed based on the amount of change in the SOC detected by an SOC detection sensor in the electric vehicle and calculating a car sharing fee based on the calculated electric power usage amount, as taught by Matsumoto, into the system of Cho/Boot/Takizawa configured to determine the state of charge of an EV, determine a battery power usage amount used for an EV sharing service period, and determine an EV sharing service fee including charging expenses. One of ordinary skill in the art would have been motivated to make this modification to the EV sharing service system of Cho/Boot/Takizawa with the teachings of Matsumoto when one considers “an electric charging management for a returned electric vehicle may be efficiently performed, and therefore an electric vehicle sharing service may be efficiently operated” (¶ [0132]), as suggested by Cho. 

Claims 2-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Cho U.S. Publication No. 2014/0207498, hereafter known as Cho, in view of Boot et al. U.S. Publication No. 2012/0296678, hereafter known as Boot, in further view of Takizawa et al. U.S. Publication No. 2017/0334430, hereafter known as Takizawa, in further view of Matsumoto WO2012108004A1, hereafter known as Matsumoto, in further view of Hayward et al. U.S. Patent No. 10,956,982, hereafter known as Hayward. 

	Regarding claim 2, 
	Cho/Boot/Takizawa/Matsumoto teaches the limitations of claim 1. Although Cho teaches an EV sharing service system that may store information associated with a user indicating a utilization time period of the EV, a scheduled charging time, and determining a charging expense based on a charging price at the time of charging (¶ [0041], ¶ [0096]), Cho/Boot/Takizawa/Matsumoto does not explicitly teach a time slot defined in association with the utilization time is a time slot for a previous time slot including the utilization time.
	
	However, Hayward teaches the following:
	The time slot defined in association with the utilization time is a time slot for a previous time slot including the utilization time.
	Hayward teaches “a vehicle cost allocation (VCA) computing device for allocating vehicle costs between users of a vehicle may be provided […] The processor may be programmed to receive a trip report associated with a trip performed using a vehicle. The trip report may be associated with a plurality of vehicle users of the vehicle” (col. 2, lines 45-51) and “costs may be divided and allocated based upon individual and/or multi-user use (e.g., fuel costs divided based upon which user(s) is present on and/or responsible for each trip).” (col. 8, lines 18-21). Further, “The processor may be programmed to receive a plurality of trip reports associated with a corresponding plurality of trips performed using a vehicle within a predetermined interval of time. Each trip of the plurality of trips may be associated with one or more vehicle users of a plurality of vehicle users associated with the vehicle […] The total vehicle usage report may describe the total usage of the vehicle by the plurality of vehicle users over the interval of time. The processor may be further programmed to determine a total vehicle cost associated with the vehicle over the interval of time based at least in part upon the total vehicle usage report,” (col. 3, lines 18- 31). Further, ““Fuel” may refer generally to any kind of fuel consumed by a vehicle, such as […] electricity, hydrogen, etc […] Corresponding refueling costs may accordingly refer to gas/diesel prices, electric rates, fuel cells, etc. Fuel costs may be divided and/or allocated to vehicle users” 

	Thus, Hayward teaches a system configured to calculate a vehicle cost corresponding to the utilization of a vehicle over an interval of time, where the utilization of the vehicle is associated with a plurality of trips by a plurality of users over the interval of time. The vehicle cost includes fuel (electricity) costs associated with refueling the vehicle throughout the interval of time that the vehicle is being utilized/shared, where the fuel costs are determined based on electricity rates and the cost of the fuel at the time of refueling during the trips associated with the interval of time. Further, the vehicle may or may not be refueled after each trip associated with the interval of time, and the cost of the fuel is allocated to each user each time that the vehicle is refueled. 

	One of ordinary skill in the art would recognize that if the shared vehicle is refueled at multiple different times periods throughout an interval of time associated with the utilization of a shared vehicle, the first time relative to a second time would be considered equivalent to a previous time slot including the utilization time. Therefore, the feature in the system of Hayward for dynamically pricing fuel costs based on the electricity rates associated with the plurality of different times that a shared vehicle is refueled throughout an interval of time associated with utilizing a vehicle and incorporating the plurality of different fuel costs into a vehicle cost that is 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho/Boot/Takizawa/Matsumoto with the teachings of Hayward by incorporating a feature for determining fuel costs (based on electricity rates at the time of refueling) for multiple refueling events during an interval of time associated with the utilization of a shared vehicle by a plurality of users and allocating those different fuel costs to each of the users in the form of a vehicle cost, as taught by Hayward, into the system of Cho/Boot/Takizawa/Matsumoto that is configured to transmit a service expense including charging expenses to a user of a EV sharing service. One of ordinary skill in the art would have been motivated to make this modification with the purpose of “reducing the financial burden and the environmental impact of vehicle usage” (col. 1, lines 41-44), as suggested by Hayward. Further, one of ordinary skill in the art would have recognized that the teachings of Hayward are compatible with the system of Cho/Boot/Takizawa/Matsumoto as they share capabilities and characteristics; namely, they are both systems directed toward determining costs to users for utilizing shared electric vehicles.

	Regarding claim 3, 
	Cho/Boot/Takizawa/Matsumoto teaches the limitations of claim 1. Although Cho teaches an EV sharing service system that may store information associated with a user indicating a utilization time period of the EV, a scheduled charging time, and determining a charging expense based on a charging price at the time of charging (¶ [0041], ¶ [0096]), Cho/Boot/Takizawa/Matsumoto does not explicitly teach a time slot defined in association with the utilization time is a time slot for a next time slot including the utilization time.
	
Hayward teaches the following:
	The time slot defined in association with the utilization time is a time slot for a next time slot including the utilization time.
	Hayward teaches “a vehicle cost allocation (VCA) computing device for allocating vehicle costs between users of a vehicle may be provided […] The processor may be programmed to receive a trip report associated with a trip performed using a vehicle. The trip report may be associated with a plurality of vehicle users of the vehicle” (col. 2, lines 45-51) and “costs may be divided and allocated based upon individual and/or multi-user use (e.g., fuel costs divided based upon which user(s) is present on and/or responsible for each trip).” (col. 8, lines 18-21). Further, “The processor may be programmed to receive a plurality of trip reports associated with a corresponding plurality of trips performed using a vehicle within a predetermined interval of time. Each trip of the plurality of trips may be associated with one or more vehicle users of a plurality of vehicle users associated with the vehicle […] The total vehicle usage report may describe the total usage of the vehicle by the plurality of vehicle users over the interval of time. The processor may be further programmed to determine a total vehicle cost associated with the vehicle over the interval of time based at least in part upon the total vehicle usage report,” (col. 3, lines 18- 31). Further, ““Fuel” may refer generally to any kind of fuel consumed by a vehicle, such as […] electricity, hydrogen, etc […] Corresponding refueling costs may accordingly refer to gas/diesel prices, electric rates, fuel cells, etc. Fuel costs may be divided and/or allocated to vehicle users” (col. 11, lines 27- 33). Further, “The system may determine the actual fuel cost by identifying a fuel type associated with the vehicle and a cost of that fuel at the time of the trip […] the system may determine relative percentages used of the fuel of the vehicle based upon the trips associated with each vehicle user, and may divide and allocate fuel cost to each vehicle user at the time of re-fueling […] the vehicle users may not refuel after each trip […] At the time of refueling, one of the vehicle users may refuel the vehicle with 20 gallons of fuel at a cost of $40.00. Based upon the actual usage/fuel consumption of the set of vehicle users associated with the vehicle, User A 

	Thus, Hayward teaches a system configured to calculate a vehicle cost corresponding to the utilization of a vehicle over an interval of time, where the utilization of the vehicle is associated with a plurality of trips by a plurality of users over the interval of time. The vehicle cost includes fuel (electricity) costs associated with refueling the vehicle throughout the interval of time that the vehicle is being utilized/shared, where the fuel costs are determined based on electricity rates and the cost of the fuel at the time of refueling during the trips associated with the interval of time. Further, the vehicle may or may not be refueled after each trip associated with the interval of time, and the cost of the fuel is allocated to each user each time that the vehicle is refueled. 

	One of ordinary skill in the art would recognize that if the shared vehicle is refueled at multiple different times periods throughout an interval of time associated with the utilization of a shared vehicle, the second time relative to a first time would be considered equivalent to a next time slot including the utilization time. Therefore, the feature in the system of Hayward for dynamically pricing fuel costs based on the electricity rates associated with the plurality of different times that a shared vehicle is refueled throughout an interval of time associated with utilizing a vehicle and incorporating the plurality of different fuel costs into a vehicle cost that is allocated between users of the shared vehicle is equivalent to a time slot defined in association with the utilization time being a time slot for a next time slot including the utilization time.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho/Boot/Takizawa/Matsumoto with the teachings of Hayward by incorporating a feature for determining fuel costs (based on electricity rates at the time of refueling) for multiple refueling events during an interval of time associated Hayward, into the system of Cho/Boot/Takizawa/Matsumoto that is configured to transmit a service expense including charging expenses to a user of a EV sharing service. One of ordinary skill in the art would have been motivated to make this modification with the purpose of “reducing the financial burden and the environmental impact of vehicle usage” (col. 1, lines 41-44), as suggested by Hayward. Further, one of ordinary skill in the art would have recognized that the teachings of Hayward are compatible with the system of Cho/Boot/Takizawa/Matsumoto as they share capabilities and characteristics; namely, they are both systems directed toward determining costs to users for utilizing shared electric vehicles.

	Regarding claim 4,
 	Cho/Boot/Takizawa/Matsumoto teaches the limitations of claim 1. Although Cho/Boot/Takizawa/Matsumoto teaches a controller for setting a power unit price by using the unit price of commercial power in a time slot defined in association with the utilization time, Cho in view of Boot does not explicitly teach the time slot defined in association with the utilization time includes the time slot for a previous time slot including the utilization time and the time slot for a next time slot including the utilization time. Further, Cho/Boot/Takizawa/Matsumoto does not explicitly teach the controller being further configured to set the power unity price by using the unit price of commercial power in the time slot for a previous time slot including the utilization time and the unit price of commercial power in the time slot for a next time slot including the utilization time. 

	However, Hayward teaches the following:
	The time slot defined in association with the utilization time includes the time slot for a previous time slot including the utilization time and the time slot for a next time slot including the utilization time;
	Hayward teaches “a vehicle cost allocation (VCA) computing device for allocating vehicle costs between users of a vehicle may be provided […] The processor may be programmed to receive a trip report associated with a trip performed using a vehicle. The trip report may be associated with a plurality of vehicle users of the vehicle” (col. 2, lines 45-51) and “costs may be divided and allocated based upon individual and/or multi-user use (e.g., fuel costs divided based upon which user(s) is present on and/or responsible for each trip).” (col. 8, lines 18-21). Further, “The processor may be programmed to receive a plurality of trip reports associated with a corresponding plurality of trips performed using a vehicle within a predetermined interval of time. Each trip of the plurality of trips may be associated with one or more vehicle users of a plurality of vehicle users associated with the vehicle […] The total vehicle usage report may describe the total usage of the vehicle by the plurality of vehicle users over the interval of time. The processor may be further programmed to determine a total vehicle cost associated with the vehicle over the interval of time based at least in part upon the total vehicle usage report,” (col. 3, lines 18- 31). Further, ““Fuel” may refer generally to any kind of fuel consumed by a vehicle, such as […] electricity, hydrogen, etc […] Corresponding refueling costs may accordingly refer to gas/diesel prices, electric rates, fuel cells, etc. Fuel costs may be divided and/or allocated to vehicle users” (col. 11, lines 27- 33). Further, “The system may determine the actual fuel cost by identifying a fuel type associated with the vehicle and a cost of that fuel at the time of the trip […] the system may determine relative percentages used of the fuel of the vehicle based upon the trips associated with each vehicle user, and may divide and allocate fuel cost to each vehicle user at the time of re-fueling […] the vehicle users may not refuel after each trip […] At the time of refueling, one of the vehicle users may refuel the vehicle with 20 gallons of fuel at a cost of $40.00. Based upon the actual usage/fuel consumption of the set of vehicle users associated with the vehicle, User A consumed 50% of the fuel, User B consumed 25% of the fuel, and User C consumed 25% of the fuel” (col.12, lines 13-26). 

Hayward teaches a system configured to calculate a vehicle cost corresponding to the utilization of a vehicle over an interval of time, where the utilization of the vehicle is associated with a plurality of trips by a plurality of users over the interval of time. The vehicle cost includes fuel (electricity) costs associated with refueling the vehicle throughout the interval of time that the vehicle is being utilized/shared, where the fuel costs are determined based on electricity rates and the cost of the fuel at the time of refueling during the trips associated with the interval of time. Further, the vehicle may or may not be refueled after each trip associated with the interval of time, and the cost of the fuel is allocated to each user each time that the vehicle is refueled. 

	One of ordinary skill in the art would recognize that if the shared vehicle is refueled at multiple different times periods throughout an interval of time associated with the utilization of a shared vehicle, such as after each trip associated with three users, the first time relative to a second time would be considered equivalent to a next time slot including the utilization time and the second time relative to the first time would be a next time slot including the utilization time. Therefore, the feature in the system of Hayward for dynamically pricing fuel costs based on the electricity rates associated with the plurality of different times that a shared vehicle is refueled throughout an interval of time associated with utilizing a vehicle and incorporating the plurality of different fuel costs into a vehicle cost that is allocated between users of the shared vehicle is equivalent to the time slot defined in association with the utilization time including the time slot for a previous time slot including the utilization time and the time slot for a next time slot including the utilization time.

	The first controller being further configured to set the power unity price by using the unit price of commercial power in the time slot for a previous time slot including the utilization time and the unit price of commercial power in the time slot for a next time slot including the utilization time.
Hayward teaches ““Fuel” may refer generally to any kind of fuel consumed by a vehicle, such as […] electricity, hydrogen, etc […] Corresponding refueling costs may accordingly refer to gas/diesel prices, electric rates, fuel cells, etc. Fuel costs may be divided and/or allocated to vehicle users” (col. 11, lines 27- 33). Further, “The system may determine the actual fuel cost by identifying a fuel type associated with the vehicle and a cost of that fuel at the time of the trip […] the system may determine relative percentages used of the fuel of the vehicle based upon the trips associated with each vehicle user, and may divide and allocate fuel cost to each vehicle user at the time of re-fueling […] the vehicle users may not refuel after each trip […] At the time of refueling, one of the vehicle users may refuel the vehicle with 20 gallons of fuel at a cost of $40.00. Based upon the actual usage/fuel consumption of the set of vehicle users associated with the vehicle, User A consumed 50% of the fuel, User B consumed 25% of the fuel, and User C consumed 25% of the fuel” (col.12, lines 13-26). 

	Thus, Hayward teaches a system processor configured to calculate a vehicle cost corresponding to the utilization of a vehicle over an interval of time, where the utilization of the vehicle is associated with a plurality of trips by a plurality of users over the interval of time. The vehicle cost includes fuel (electricity) costs, where the fuel costs are determined based on electricity rates and the cost of the fuel at the time of refueling during the trips associated with the interval of time.  
	One of ordinary skill in the art would recognize that if the shared vehicle is refueled at multiple different times periods throughout an interval of time associated with the utilization of a shared vehicle, such as after each trip associated with the plurality of users, the first time relative to a second time would be considered equivalent to a next time slot including the utilization time and the second time relative to the first time would be a next time slot including the utilization time. Therefore, the system processor configured for dynamically pricing fuel costs based on the electricity rates associated with the plurality of different times that a shared vehicle is refueled 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho/Boot/Takizawa/Matsumoto with the teachings of Hayward by incorporating a feature for determining fuel costs (based on electricity rates at the time of refueling) for multiple refueling events during an interval of time associated with the utilization of a shared vehicle by a plurality of users and allocating those different fuel costs to each of the users in the form of a vehicle cost, as taught by Hayward, into the system of Cho/Boot/Takizawa/Matsumoto that is configured to transmit a service expense including charging expenses to a user of a EV sharing service. One of ordinary skill in the art would have been motivated to make this modification with the purpose of “reducing the financial burden and the environmental impact of vehicle usage” (col. 1, lines 41-44), as suggested by Hayward. Further, one of ordinary skill in the art would have recognized that the teachings of Hayward are compatible with the system of Cho in view of Boot as they share capabilities and characteristics; namely, they are both systems directed toward determining costs to users for utilizing shared electric vehicles.

Claims 7-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Cho U.S. Publication No. 2014/0207498, hereafter known as Cho, in view of Boot et al. U.S. Publication No. 2012/0296678, hereafter known as Boot, in further view of Takizawa et al. U.S. Publication No. 2017/0334430, hereafter known as Takizawa, in further view of Matsumoto WO2012108004A1, Matsumoto, in further view of Takeda JP2013232129A, hereafter known as Takeda. 

	Regarding claim 7, 
	Cho teaches the following:
A fee setting apparatus configured to set a utilization fee for sharing an electric vehicle equipped with a power storage device, the fee setting apparatus comprising: 
	Cho teaches “an electric vehicle sharing service system may manage an electric vehicle return process based on […] a return condition” (¶ [0008]), where “A car sharing service may refer to a kind of car rental where people rent cars for short periods of time,” (¶ [0003]). Further, Cho teaches the electric vehicle sharing service system is configured to “lower an EV sharing service price” (¶ [0133]) or “increase in an EV sharing service price” (¶ [0004]). Thus, the electric vehicle sharing service system that may set a EV sharing service price for an electric vehicle rental is equivalent to a fee setting apparatus configured to set a utilization fee for sharing an electric vehicle. 
	Further, Cho teaches “processor 303 may obtain information on a remaining battery power of the electric vehicle, from a battery management system of the electric vehicle” (¶ [0064]). Thus, the battery of the electric vehicle is equivalent to an electric vehicle equipped with a power storage device.  

	A communication device, a storage device, and a controller which are connected by a communication bus so as to communicate with each other.
	Cho teaches “the terms “system,” “component,” “module,” “interface,”, “model” or the like are generally intended to refer to a computer-related entity […] For example, a component may be, but is not limited to being […] a processor, an object, an executable […] and/or a computer […] both an application running on a controller and the controller can be a component” (¶ [0137]). Cho teaches “The present invention can also be embodied in the form of program code embodied in tangible media, non-transitory media, such as […] hard drives, or any other machine-readable storage medium, wherein, when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the invention” (¶ [0138]). Further, Cho teaches “Electric vehicle sharing service system 16 may be connected to electric chargers (e.g., 14 a, . . . , 14 n) through a wired/wireless telecommunication network” (¶ [0043]) and “Communication processor 301 may transmit or receive signals, messages, information, and/or data required for performing the present embodiment,  in connection with at least one of user equipment 102 (or a corresponding user (e.g., 10)), electric vehicle sharing service system 16, electric charger 14, and electric vehicle 12.” (¶ [0062]). 
	Thus, Cho teaches a computer EV sharing service system comprising a processor, controller, communication network, communication processor, and machine readable storage mediums (such as a hard drives) that are all in communicative connection with each other to perform the functions of the EV sharing service system as taught by Cho; equivalent to a communication device, a storage device, and a controller which are connected by a communication bus so as to communicate with each other.

	The storage device being a hard disk drive or a solid state drive that stores time information on a charging time of the power storage device, a consumed power amount due to the utilization of the electric vehicle and a power unit price […]; 
	 Cho teaches a “solid state memory, floppy diskettes, CD-ROMs, hard drives, or any other machine-readable storage medium, wherein, when the program code is loaded into and executed by a machine, such as a computer […] becomes an apparatus for practicing the invention” (¶ [0138]). Thus, the electric vehicle sharing service system comprising a computer with a hard drive for storing and executing code necessary for practicing the features of the invention is equivalent to a storage device configured to store the following information. 
Cho teaches the “electric vehicle sharing service system 16 may determine ‘electric charger information’ associated with an electric vehicle return for each EV sharing service user […] More specifically, electric vehicle sharing service system 16 may determine the electric charger information, based on a reservation content (e.g., an EV return location, a return time, etc.) of a corresponding EV sharing service” (¶ [0126]). Further, Cho teaches “electric vehicle sharing service system may manage an electric vehicle return process based on whether a return condition associated with an electric charging of a returned electric vehicle is satisfied” (¶ [0008]), where a “second return condition may include checking a charging connection between the electric vehicle and an electric charger” (¶ [0011]) and “transmitting a charging approval message to the connected electric charger such that the connected electric charger performs an electric charging process, when the second return condition is satisfied, and transmitting information on the electric charging process to the user equipment.” (¶ [0018]). Further, Cho teaches “when receiving the electric charging reservation request from electric vehicle sharing service system 16, electric charger 14 a may establish an electric charging schedule for the electric vehicle to be returned, according to the received electric charging reservation request” (¶ [0130]). Further, Cho teaches “electric vehicle (EV) sharing service system 16 may store and manage reservation information (i.e., a reservation content)” (¶ [0066]). 
	Thus, Cho teaches an EV sharing service system configured to manage an electric vehicle (EV) return process, where an electric charging reservation request is sent to an electric charger based on a scheduled return time for the EV and the charging is initiated once the EV has been connected to the charger according to the electric charging schedule. Thus, the feature for setting an electric charging schedule according to stored charging reservation information by the electric vehicle sharing service is considered equivalent to a storage device configured to store time information on a charging time of the power storage device. 

Cho teaches “electric vehicle terminal 30 may transmit an electric vehicle return request including the obtained information (i.e., information obtained at step S502), to electric vehicle sharing service system 16 […] the obtained information may include at least one of […]  the remaining battery power information […] the electric vehicle utilization time” (¶ [0078]). Further, Cho teaches “electric vehicle sharing service system 16 may calculate a remaining battery power, using the electric vehicle utilization time and the mileage included electric vehicle return request” (¶ [0081]). Thus, the electric vehicle sharing service system is configured to receive or calculate a remaining battery power in an electric vehicle that is being returned; equivalent to a storage device configured to store a consumed power amount due to the utilization of the electric vehicle. 

	Further, Cho teaches “electric vehicle sharing service system 16 may transmit a return completion message to user equipment 102 […] the return completion message may include the service expense […] electric vehicle sharing service system 16 may determine a required electric charging amount and a charging time (i.e., a time to be taken for charging), based on a charging condition (e.g., a charging level, a charging speed, a charging price, etc.) […] electric vehicle sharing service system 16 may predict an electric charging expense, based on the required electric charging amount, the charging time, and the charging price […] the return completion message may further include the electric charging expense” (¶ [0096]). Thus, the electric vehicle sharing service system is configured to calculate an electric charging expense based on a charging price when the vehicle is returned; equivalent to a storage device configured to store a unit price of commercial power. 

	The controller including a central process unit and a memory, the first controller configured to input and output various signals and configured to execute a predetermined arithmetic processing based on information stored in the storage device and information received from the electric vehicle via the communication device, the controller further configured to:
	Cho teaches a computer EV sharing service system comprising a controller, processor, and machine readable storage medium that stores the program code for executing all of the functions of the EV sharing service system (see ¶ [0137] -¶ [0138]), the functions including a calculation of a service expense for a user (see  ¶ [0051]) where the expenses include an electric charging expense that is based on a required charging time, charging amount, and a charging price ( see ¶ [0096]). Further, the EV sharing service system comprises a communication processor in communication with user equipment, an electric charger, and the electric vehicle (see ¶ [0062]). Further, the electric vehicle terminal may communicate information regarding the remaining battery power information (¶ [0078]) to the EV sharing service system that is used to predict a charging expense that may be included with the service expense transmitted to the user for utilizing the EV ( see ¶ [0096], ¶ [0114]). 
	Thus, the EV sharing service system that utilizes a controller, processor, and program code stored in a memory to calculate a charging expense based on received information from an EV terminal via a communication processor and transmitting the charging expense with a service expense to a user is equivalent to a first controller including a central process unit and a memory, the first controller configured to input and output various signals and configured to execute a predetermined arithmetic processing based on information stored in the storage device and information received from the electric vehicle via the communication device.
	The controller further configured to: set the utilization fee, wherein the time information includes a utilization time of the electric vehicle;
	Cho teaches “electric vehicle (EV) sharing service system 16 may include electric vehicle (EV) sharing service providing processor (hereinafter referred to as “EV sharing service providing processor”) 20” (¶ [0048]) and “EV sharing service providing processor 20 may include EV utilization management unit 201” (¶ [0050]). Further, “EV utilization management unit 201 may 16 may transmit a return completion message to user equipment 102. Herein, the return completion message may include the service expense and/or benefit information determined at step S636 […] the return completion message may further include the electric charging expense.” (¶ [0114]). 
	Thus, Cho teaches that a service expense and charging expense may be determined by the EV sharing service system and transmitted to a user equipment; equivalent to setting a utilization fee.  

	Further, Cho teaches “a user (e.g., 10) may use an electric vehicle (EV) (e.g. 12) for a predetermined time period, through an electric vehicle (EV) sharing service. When an electric vehicle (EV) utilization is finished, the user (e.g., 10) may return a corresponding electric vehicle.” (¶ [0041]). Further, “electric vehicle (EV) sharing service system 16 may store and manage reservation information (i.e., a reservation content)” (¶ [0066]), “reservation content (e.g., an EV pick up location, an EV return location, a vehicle model, a reservation time, etc.)” (¶ [0069]), “reservation content (e.g., an EV return location, a return time, etc.)” (¶ [0058]). Thus, the EV sharing service system may store reservation information for an EV including a reservation time that indicates a predetermined time period that a user may utilize a particular EV; equivalent to the time information includes a utilization time of the electric vehicle. 

	Calculate the consumed power amount […]; and
	Cho teaches “FIG. 5B or FIG. 5C will be applied according to whether a remaining battery power amount exceeds a threshold value. More specifically, when the remaining battery power amount does not exceed the threshold value, operations shown in FIG. 5B will be performed. When the remaining battery power amount exceeds the threshold value, operations shown in FIG. 520, when the remaining battery power amount does not exceed the threshold value (No—S510), electric vehicle sharing service system 16 may transmit a return approval message and/or charging guide information (i.e., guide information for a connection to an electric charger) to user equipment 102 […] may transmit a return approval message and/or charging guide information to electric vehicle terminal 30” (¶ [0083]); “electric vehicle sharing service system 16 may transmit a return completion message to user equipment 102 […] the return completion message may include the service expense […] electric vehicle sharing service system 16 may predict an electric charging expense, based on the required electric charging amount, the charging time, and the charging price […] the return completion message may further include the electric charging expense” (¶ [0096]).
	Thus, Cho teaches an electric vehicle sharing service system configured to determine a battery usage amount used for an EV during a sharing service period and whether the battery usage amount exceeds a threshold. When the determined battery usage amount does not exceed a threshold amount, a return approval message is generated by the system and a sharing service expense (including a charging expense) is transmitted to the user; equivalent to calculating a consumed power amount. 

	Set the utilization fee based on the calculated consumed power amount and […] power unit price. 
	Cho teaches “FIG. 5B or FIG. 5C will be applied according to whether a remaining battery power amount exceeds a threshold value. More specifically, when the remaining battery power amount does not exceed the threshold value, operations shown in FIG. 5B will be performed. When the remaining battery power amount exceeds the threshold value, operations shown in FIG. 520, when the remaining battery power amount does not exceed the threshold value (No—S510), electric vehicle sharing service system 16 may transmit a return approval message and/or charging guide information (i.e., guide information for a connection to an electric charger) to user equipment 102 […] may transmit a return approval message and/or charging guide information to electric vehicle terminal 30” (¶ [0083]); “electric vehicle sharing service system 16 may transmit a return completion message to user equipment 102 […] the return completion message may include the service expense […] electric vehicle sharing service system 16 may determine a required electric charging amount and a charging time (i.e., a time to be taken for charging), based on a charging condition (e.g., a charging level, a charging speed, a charging price, etc.) […] electric vehicle sharing service system 16 may predict an electric charging expense, based on the required electric charging amount, the charging time, and the charging price […] the return completion message may further include the electric charging expense” (¶ [0096]). 
	Thus, Cho teaches an electric vehicle sharing service system configured to determine a battery usage amount used for an EV during a sharing service period and whether the battery usage amount exceeds a threshold. When the determined battery usage amount does not exceed a threshold amount, a return approval message is generated by the system and a sharing service expense (including a charging expense) is transmitted to the user, where the charging expense is based on a required charging amount and a charging price; equivalent to setting the utilization fee based on a calculated consumed power amount and power unit price.

The time information includes at least one of a utilization start time at which the utilization of the electric vehicle is started and a utilization end time at which the utilization of the electric vehicle is ended; and
Cho teaches an EV sharing service system that may store information associated with a user indicating a utilization time period of the EV, a scheduled charging time, and determining a charging expense based on a charging price at the time of charging (¶ [0041], ¶ [0058]), ¶ [0069], ¶ [0096]); equivalent to time information including at least one of a utilization start time at which the utilization of the electric vehicle is started and a utilization end time at which the utilization of the electric vehicle is ended.

	Although Cho teaches an EV sharing service system that may store reservation information (including a utilization time of an EV and a scheduled charging time) and determining charging expenses (based on amount of battery usage and charging price) to include in a service fee, Cho does not explicitly teach that the charging price is a set power unit price and that the power unit price is set by using the unit price of commercial power in a time slot defined in associated with the utilization time of the EV. Further, Cho does not explicitly teach a storage device that stores a unit price of commercial power which fluctuates in different time slots.

	However, Boot teaches the following:
	A storage device […] that stores […] a unit price of commercial power which fluctuates in different time slots.
	Boot teaches “systems and methods for reservations of charging stations for electric vehicles” (¶ [0013]) and “The service provider computer 104 […] may also include […] one or more database(s) 182 […] The database 182 may also store rate and pricing information, which may be set by a utility provider based upon the time of day” (¶ [0024]). Further, “the associated cost for a time slot for recharging can vary depending upon a time of day […] electricity rates may vary depending upon the time of the day” (¶ [0042]) and “ the information about any available time slots and associated costs may be provided for review by the customer” (¶ [0044]). Further, Boot teaches “Block 330 may determine the associated cost for the available time slots at the selected Boot teaches “the charging station controller 106 can control or manage an amount of power, a duration of charge” (¶ [0034]). 
	Thus, Boot teaches system for managing reservations of EV charging stations, where the system includes a database that stores rate and pricing information of power/electricity, set by a utility provider (equivalent to a unit price of commercial power), at each of the EV charging stations. The rate and pricing information relates to costs associated with using the EV charging stations to charge a vehicle during different time slots during a day, where the cost for recharging an EV during a time slot is different in each time slot; equivalent to a storage device that stores a unit price of commercial power which fluctuates in different time slots. 

	Set a power unit price; and set the power unit price by using the unit price of commercial power in a time slot defined in association with the utilization time.
	Boot teaches “systems and methods for reservations of charging stations for electric vehicles” (¶ [0013]). Further, Boot teaches “one or more available time slots may be available for a customer to reserve […] the associated cost for a time slot for recharging can vary depending upon a time of day […] electricity rates may vary depending upon the time of the day” (¶ [0042]) and “ the information about any available time slots and associated costs may be provided for review by the customer” (¶ [0044]). Further, Boot teaches “Block 330 may determine the associated cost for the available time slots at the selected charging station. The associated cost may be the same for the available time slot(s), or there may be at least two different costs associated with different time slots. The associated cost may vary, for example, by the time of Boot teaches that the charging station need not be reserved and may be available for access by any drive-up electric vehicle (see ¶ [0017]). 

	 Thus, the feature for allowing EV drivers (utilizing electrical vehicles at a particular point in time) to arrive at a charging station and determining a cost for recharging based on the time of the day and associated electricity rates, as taught by Boot, is considered to be equivalent to setting the power unit price by using the unit price of commercial power in a time slot defined in association with the utilization time.	 

	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself –that is in the substitution of the feature for determining a cost for charging an EV at a charger based on a cost associated with the particular time slot in which an EV driver arrives at the charger or has reserved the charger, as taught by Boot, for feature of determining a charging expense based on a charging price as in the system of Cho. As a result, the system of Cho would be modified by the teachings of Boot such that the EV sharing service system of Cho would be configured to set a service fee based on the amount of power utilized by the driver and a variable charging price associated with the particular time slot that the EV is being utilized and charged at a designated EV charger. One of ordinary skill in the art would have been motivated to make this modification with the purpose to potentially further “lower an EV sharing service price” (¶ [0133]), as suggested by Cho, such that the EV sharing service may attract more customers during particular time periods. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Boot are compatible with the system of Cho as they share capabilities and characteristics; namely, they are both systems configured to manage the reservation of a particular electric vehicle charger at a particular time and determining charging expenses. 

	Although Cho/Boot teaches an EV sharing service system that is configured to calculate a remaining amount of charge in an EV, determine a battery power usage amount used for an EV sharing service period, and determining charging expenses (based on amount of battery usage and charging price) to include in an EV sharing service fee, Cho/Boot does not explicitly teach the electric vehicle comprising a second controller and the second controller is configured to detected a voltage, a current, and a temperature of a power storage device mounted on the electric vehicle. Further, Cho/Boot does not explicitly teach determining a state of charge (SOC) of the power storage device based on the detected voltage, the detected current, and the detected temperatures.

	However, Takizawa teaches the following:
	The electric vehicle comprises a second controller and the second controller is configured to detected a voltage, a current, and a temperature of a power storage device mounted on the electric vehicle; and determine a state of charge (SOC) of the power storage device based on the detected voltage, the detected current, and the detected temperatures;
	Takizawa teaches “a motive power system 1 according to this embodiment is a system mounted in a vehicle” (¶ [0032]); “motive power system 1 includes […] an electric motor 3, an electric generator 4, a first energy storage device 5, a second energy storage device 6, a power transmission circuit unit 7, and a control device 8.” (¶ [0033]); “The first energy storage device 5 and the second energy storage device 6 are energy storage devices that are chargeable by an external power supply through a charging device” (¶ [0045]); “The control device 8 is implemented as an electronic circuit unit that includes a central processing unit (CPU)” (¶ [0057]); “The control device 8 receives input of various sensing data as information” (¶ [0059]); “The 8 may include a function of an SOC detector that detects (estimates) the first SOC and the second SOC [..] the control device 8 receives input of sensing data for estimating the first SOC and the second SOC (for example, data indicating detected values of the voltage, current, temperature, and the like of the energy storage devices 5 and 6)” (¶ [0060]). 
	Thus, Takizawa teaches a motive power system in an electrically powered vehicle that comprises a control device and a first energy storage device that is chargeable. The control device is configured to receive sensing data inputs associated with a detected voltage, current, and temperature of the first energy storage device. Further, the control device is configured to detect a state of charge (SOC) of the first energy storage device using the sensing data; equivalent to an electric vehicle comprising a second controller where the second controller is configured to detected a voltage, a current, and a temperature of a power storage device mounted on the electric vehicle and determine a state of charge (SOC) of the power storage device based on the detected voltage, the detected current, and the detected temperatures.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho/Boot with the teachings of Takizawa by incorporating the control device that is configured to detect a state of charge (SOC) of an electric vehicle’s energy storage device using sensed data including a voltage, current, and temperature of the energy storage device, as taught by Takizawa, into the system of Cho/Boot that is configured to calculate a remaining battery power of an EV. One of ordinary skill in the art would have recognized that such a modification to the system of Cho/Boot would enable the EV sharing service system to accurately determine the SOC of a shared EV and, accordingly, “an electric charging management for a returned electric vehicle may be efficiently performed, and therefore an electric vehicle sharing service may be efficiently operated” (¶ [0132]), as suggested by Cho. 
	Although Cho/Boot/Takizawa teaches an EV sharing service system that is configured to determine the state of charge of an EV based on a voltage/current/temperature of the EV, determine a battery power usage amount used for an EV sharing service period, and determine an EV sharing service fee including charging expenses (based on amount of battery usage and charging price at a particular time), Cho/Boot/Takizawa does not explicitly teach calculating the consumed power amount based on the determine SOC. Further, Cho/Boot/Takizawa does not explicitly teach setting the utilization fee based on the calculated consumed power amount. 
	However, Matsumoto teaches the following:
	Calculate the consumed power amount based on the determined SOC; and set the utilization fee based on the calculated consumed power amount […]. 
	Matsumoto teaches “the electric vehicle V includes an in-vehicle terminal 10, a storage battery 17, an SOC detection sensor 18” (pg. 9, para. 3); “The SOC detection sensor 18 is attached to the storage battery 17, and detects a state of charge (SOC) of the storage battery 17” (pg. 9, para. 6);“control unit 15 calculates the amount of electric power F consumed by the electric vehicle V traveling […] The power consumption amount F can also be calculated from the amount of change in the SOC detected by the SOC detection sensor 18” (pg. 21, para. 7 – pg.22, para. 1); “When the car sharing user ends using the car sharing electric vehicle V, the settlement processing unit 42 performs settlement processing of the usage fee and the like” (pg. 23, para. 2); “the usage fee S is calculated by the following equation. S = L2 * W + P3 As can be seen from this equation […] the car sharing fee S is a charge corresponding to the travel distance of the car sharing electric vehicle, the green electric power usage amount P3” (pg. 28, para. 2). 
	Thus, Matsumoto teaches an electric vehicle control unit that is configured to calculate an amount of electric power consumed based on the amount of change in the SOC detected by an SOC detection sensor in the electric vehicle; equivalent to calculating the consumed power amount based on the determined SOC. Further, Matsumoto teaches a system that is configured setting the utilization fee based on the calculated consumed power amount. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho/Boot/Takizawa with the teachings of Matsumoto by incorporating the control unit that is configured to calculate an amount of electric power consumed based on the amount of change in the SOC detected by an SOC detection sensor in the electric vehicle and calculating a car sharing fee based on the calculated electric power usage amount, as taught by Matsumoto, into the system of Cho/Boot/Takizawa configured to determine the state of charge of an EV, determine a battery power usage amount used for an EV sharing service period, and determine an EV sharing service fee including charging expenses. One of ordinary skill in the art would have been motivated to make this modification to the EV sharing service system of Cho/Boot/Takizawa with the teachings of Matsumoto when one considers “an electric charging management for a returned electric vehicle may be efficiently performed, and therefore an electric vehicle sharing service may be efficiently operated” (¶ [0132]), as suggested by Cho. 

	Although Cho teaches an EV sharing service system that may store information associated with a user indicating a utilization time period of the EV, Cho/Boot/Takizawa/Matsumoto does not explicitly teach when the time information includes the utilization start time, the controller is configured to estimate that a first time slot, which is a previous time slot for a time slot including the utilization start time, is the charging time, and set the unit price of commercial power in the first time slot as the power unit price. Further, Cho/Boot/Takizawa/Matsumoto does not explicitly teach when the time information includes the utilization end time, the controller is configured to estimate that a second time slot, which is a next Cho/Boot/Takizawa/Matsumoto does not explicitly teach when the time information includes the utilization start time and the utilization end time, the controller is configured to estimate that the first time slot and the second time slot are the charging time, and set the power unit price using the unit price of commercial power in the first time slot and the second time slot.
	However, Takeda teaches the following:
When the time information includes the utilization start time, the controller is configured to estimate that a first time slot, which is a previous time slot for a time slot including the utilization start time, is the charging time, and set the unit price of commercial power in the first time slot as the power unit price;
	Takeda teaches a system “To appropriately set a rental fee of an electric vehicle […] A store terminal 200 acquires a charging rate of a battery 20 when lending a vehicle, and sets a rent unit price according to the charging rate” (see abstract); “battery 20 is provided with an SOC detector 70 that detects a state of charge (SOC), which is a value indicating the charge state of the battery 20.” (¶ [0034]); “when the center server 100 detects that the charging rate is lower than the threshold based on the SOC information, it searches for a charging station near the vehicle” (¶ [0037]); “store terminal 200 manages the lending status of the vehicle 10 and sets a usage charge (a unit price per unit time and a service point) according to the charging rate of the battery 20.” (¶ [0039]); “The charge unit price is set according to the charging rate of the battery 20 when the use of the vehicle 10 is started, that is, when the vehicle 10 is rented. Therefore, before lending out the vehicle 10, the shop terminal 200 acquires and stores the battery charging rate of the vehicle 10” (¶ [0042]); “based on the loan data, the charge unit price is set by multiplying the charge unit price set at the time of loan, the usage charge is calculated, and the charge 
	Thus, Takeda teaches a system configured to store a lending time for a vehicle rental and set a charge unit price according to the charging rate (amount of charge) of a vehicle battery when a vehicle is loaned and before use of the vehicle is started. Further, the usage charge for the vehicle may be based on this set charge unit price at the time; equivalent to when the time information includes the utilization start time, the controller is configured to estimate that a first time slot, which is a previous time slot for a time slot including the utilization start time, is the charging time, and set the unit price of commercial power in the first time slot as the power unit price. 
When the time information includes the utilization end time, the controller is configured to estimate that a second time slot, which is a next time slot for a time slot including the utilization end time, is the charging time, and set the unit price of commercial power in the second time slot as the power unit price;
	Takeda further teaches “as shown in FIG. 15, an additional charge unit price may be calculated based on the charging rate at the time of vehicle return […] when the store terminal 200 calculates the usage charge in step S52, a correction charge obtained by adding the charge 
	Thus, Takeda teaches that a charge unit price may additionally be set at a time of vehicle return, such that the usage charge is based on the charge unit price after the vehicle is returned; equivalent to when the time information includes the utilization end time, the controller is configured to estimate that a second time slot, which is a next time slot for a time slot including the utilization end time, is the charging time, and set the unit price of commercial power in the second time slot as the power unit price.
When the time information includes the utilization start time and the utilization end time, the controller is configured to estimate that the first time slot and the second time slot are the charging time, and set the power unit price using the unit price of commercial power in the first time slot and the second time slot.
	Takeda further teaches “as shown in FIG. 15, an additional charge unit price may be calculated based on the charging rate at the time of vehicle return […] when the store terminal 200 calculates the usage charge in step S52, a correction charge obtained by adding the charge unit price addition set in FIG. 15 to the charge unit price (base charge unit price) set at the time of vehicle rental. The unit price may be calculated, and the correction charge unit price may be 
	Thus, Takeda teaches that a usage charge for a vehicle rental may be based on a charge unit price before the rental period has started and after the vehicle has been returned; equivalent to when the time information includes the utilization start time and the utilization end time, the controller is configured to estimate that the first time slot and the second time slot are the charging time, and set the power unit price using the unit price of commercial power in the first time slot and the second time slot.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho/Boot/Takizawa/Matsumoto with the teachings of Takeda by incorporating the features for setting charge unit price before and after a vehicle rental period and determining a usage fee for the vehicle rental based on the set charge unit prices, as taught by Takeda, into the system of Cho/Boot/Takizawa/Matsumoto that is configured to store information associated with a user indicating a utilization time period of an EV and determining a sharing service fee based on a charging price at the time the EV is returned. One of ordinary skill in the art would have been motivated to make this modification to the system of Cho/Boot/Takizawa/Matsumoto with the purpose “to set a more appropriate usage charge” (¶ [0085]), as suggested by Takeda. 
	Regarding claim 8,
	Cho teaches the following:
	A fee setting method for setting a utilization fee for sharing an electric vehicle equipped with a power storage device, the method comprising: 
	Cho teaches “an electric vehicle sharing service system may manage an electric vehicle return process based on […] a return condition” (¶ [0008]), where “A car sharing service may refer Cho teaches the electric vehicle sharing service system is configured to “lower an EV sharing service price” (¶ [0133]) or “increase in an EV sharing service price” (¶ [0004]). Thus, the electric vehicle sharing service system that may set a EV sharing service price for an electric vehicle rental is equivalent to a fee setting apparatus configured to set a utilization fee for sharing an electric vehicle. 
	Further, Cho teaches “processor 303 may obtain information on a remaining battery power of the electric vehicle, from a battery management system of the electric vehicle” (¶ [0064]). Thus, the battery of the electric vehicle is equivalent to an electric vehicle equipped with a power storage device.  

	Connecting a communication device, a storage device, and a controller by a communication bus as to communicate with each other.
	Cho teaches “the terms “system,” “component,” “module,” “interface,”, “model” or the like are generally intended to refer to a computer-related entity […] For example, a component may be, but is not limited to being […] a processor, an object, an executable […] and/or a computer […] both an application running on a controller and the controller can be a component” (¶ [0137]). Further, Cho teaches “The present invention can also be embodied in the form of program code embodied in tangible media, non-transitory media, such as […] hard drives, or any other machine-readable storage medium, wherein, when the program code is loaded into and executed by a machine, such as a computer, the machine becomes an apparatus for practicing the invention” (¶ [0138]). Further, Cho teaches “Electric vehicle sharing service system 16 may be connected to electric chargers (e.g., 14 a, . . . , 14 n) through a wired/wireless telecommunication network” (¶ [0043]) and “Communication processor 301 may transmit or receive signals, messages, information, and/or data required for performing the present embodiment,  in connection with at 102 (or a corresponding user (e.g., 10)), electric vehicle sharing service system 16, electric charger 14, and electric vehicle 12.” (¶ [0062]). 
	Thus, Cho teaches a computer EV sharing service system comprising a processor, controller, communication network, communication processor, and machine readable storage mediums (such as a hard drives) that are all in communicative connection with each other to perform the functions of the EV sharing service system as taught by Cho; equivalent to a connecting a communication device, a storage device, and a controller by a communication bus as to communicate with each other.

	Storing time information on a charging time of the power storage device, a consumed power amount due to the utilization of the electric vehicle […] on a hard disk drive or solid state drive of the storage device;
	 Cho teaches a “solid state memory, floppy diskettes, CD-ROMs, hard drives, or any other machine-readable storage medium, wherein, when the program code is loaded into and executed by a machine, such as a computer […] becomes an apparatus for practicing the invention” (¶ [0138]). Thus, the electric vehicle sharing service system comprising a computer with a hard drive for storing and executing code necessary for practicing the features of the invention is equivalent to a hard disk drive of a storage device for storing the following information. 
 	
	Cho teaches the “electric vehicle sharing service system 16 may determine ‘electric charger information’ associated with an electric vehicle return for each EV sharing service user […] More specifically, electric vehicle sharing service system 16 may determine the electric charger information, based on a reservation content (e.g., an EV return location, a return time, etc.) of a corresponding EV sharing service” (¶ [0126]). Further, Cho teaches “electric vehicle sharing service system may manage an electric vehicle return process based on whether a return condition associated with an electric charging of a returned electric vehicle is satisfied” (¶ [0008]), Cho teaches “when receiving the electric charging reservation request from electric vehicle sharing service system 16, electric charger 14 a may establish an electric charging schedule for the electric vehicle to be returned, according to the received electric charging reservation request” (¶ [0130]). Further, Cho teaches “electric vehicle (EV) sharing service system 16 may store and manage reservation information (i.e., a reservation content)” (¶ [0066]). 
	Thus, Cho teaches an EV sharing service system configured to manage an electric vehicle (EV) return process, where an electric charging reservation request is sent to an electric charger based on a scheduled return time for the EV and the charging is initiated once the EV has been connected to the charger according to the electric charging schedule. Thus, the feature for setting an electric charging schedule according to stored charging reservation information by the electric vehicle sharing service is considered equivalent to storing time information on a charging time of the power storage device. 

	Further, Cho teaches “electric vehicle terminal 30 may transmit an electric vehicle return request including the obtained information (i.e., information obtained at step S502), to electric vehicle sharing service system 16 […] the obtained information may include at least one of […]  the remaining battery power information […] the electric vehicle utilization time” (¶ [0078]). Further, Cho teaches “electric vehicle sharing service system 16 may calculate a remaining battery power, using the electric vehicle utilization time and the mileage included electric vehicle return request” (¶ [0081]). Thus, the electric vehicle sharing service system is configured to  

	Further, Cho teaches “electric vehicle sharing service system 16 may transmit a return completion message to user equipment 102 […] the return completion message may include the service expense […] electric vehicle sharing service system 16 may determine a required electric charging amount and a charging time (i.e., a time to be taken for charging), based on a charging condition (e.g., a charging level, a charging speed, a charging price, etc.) […] electric vehicle sharing service system 16 may predict an electric charging expense, based on the required electric charging amount, the charging time, and the charging price […] the return completion message may further include the electric charging expense” (¶ [0096]). Thus, the electric vehicle sharing service system is configured to calculate an electric charging expense based on a charging price when the vehicle is returned; equivalent to a storage device configured to store a unit price of commercial power.

	Setting the utilization fee with a fee setting device with the controller, wherein the time information includes a utilization time of the electric vehicle;
	Cho teaches “electric vehicle (EV) sharing service system 16 may include electric vehicle (EV) sharing service providing processor (hereinafter referred to as “EV sharing service providing processor”) 20” (¶ [0048]) and “EV sharing service providing processor 20 may include EV utilization management unit 201” (¶ [0050]). Further, “EV utilization management unit 201 may determine a corresponding service expense when an EV sharing service utilization associated with a specific user is complete. “ (¶ [0051]). Further “electric vehicle sharing service system 16 may transmit a return completion message to user equipment 102. Herein, the return completion message may include the service expense and/or benefit information determined at 636 […] the return completion message may further include the electric charging expense.” (¶ [0114]). 
	Thus, Cho teaches that a service expense and charging expense may be determined by the EV sharing service system components and modules, including a controller/processors (equivalent to the controller) and utilization management unit (equivalent to the fee setting device); equivalent to setting the utilization fee with a fee setting device with the controller.

	Further, Cho teaches “a user (e.g., 10) may use an electric vehicle (EV) (e.g. 12) for a predetermined time period, through an electric vehicle (EV) sharing service. When an electric vehicle (EV) utilization is finished, the user (e.g., 10) may return a corresponding electric vehicle.” (¶ [0041]). Further, “electric vehicle (EV) sharing service system 16 may store and manage reservation information (i.e., a reservation content)” (¶ [0066]), “reservation content (e.g., an EV pick up location, an EV return location, a vehicle model, a reservation time, etc.)” (¶ [0069]), “reservation content (e.g., an EV return location, a return time, etc.)” (¶ [0058]). Thus, the EV sharing service system may store reservation information for an EV including a reservation time that indicates a predetermined time period that a user may utilize a particular EV; equivalent to the time information includes a utilization time of the electric vehicle.  

	Calculating the consumed power amount […]; and
	Cho teaches “FIG. 5B or FIG. 5C will be applied according to whether a remaining battery power amount exceeds a threshold value. More specifically, when the remaining battery power amount does not exceed the threshold value, operations shown in FIG. 5B will be performed. When the remaining battery power amount exceeds the threshold value, operations shown in FIG. 5C will be performed. In other embodiments, FIG. 5B or FIG. 5C may be applied according to whether a battery power usage amount (i.e., a battery power usage amount used for an EV sharing service period) exceeds a threshold value” (¶ [0082]); “ referring to FIG. 5B, at step S520, 510), electric vehicle sharing service system 16 may transmit a return approval message and/or charging guide information (i.e., guide information for a connection to an electric charger) to user equipment 102 […] may transmit a return approval message and/or charging guide information to electric vehicle terminal 30” (¶ [0083]); “electric vehicle sharing service system 16 may transmit a return completion message to user equipment 102 […] the return completion message may include the service expense […] electric vehicle sharing service system 16 may predict an electric charging expense, based on the required electric charging amount, the charging time, and the charging price […] the return completion message may further include the electric charging expense” (¶ [0096]).
	Thus, Cho teaches an electric vehicle sharing service system configured to determine a battery usage amount used for an EV during a sharing service period and whether the battery usage amount exceeds a threshold. When the determined battery usage amount does not exceed a threshold amount, a return approval message is generated by the system and a sharing service expense (including a charging expense) is transmitted to the user; equivalent to calculating a consumed power amount. 


	Wherein the utilization fee being set based on the calculated consumed power amount and […] power unit price. 
	Cho teaches “FIG. 5B or FIG. 5C will be applied according to whether a remaining battery power amount exceeds a threshold value. More specifically, when the remaining battery power amount does not exceed the threshold value, operations shown in FIG. 5B will be performed. When the remaining battery power amount exceeds the threshold value, operations shown in FIG. 5C will be performed. In other embodiments, FIG. 5B or FIG. 5C may be applied according to whether a battery power usage amount (i.e., a battery power usage amount used for an EV 520, when the remaining battery power amount does not exceed the threshold value (No—S510), electric vehicle sharing service system 16 may transmit a return approval message and/or charging guide information (i.e., guide information for a connection to an electric charger) to user equipment 102 […] may transmit a return approval message and/or charging guide information to electric vehicle terminal 30” (¶ [0083]); “electric vehicle sharing service system 16 may transmit a return completion message to user equipment 102 […] the return completion message may include the service expense […] electric vehicle sharing service system 16 may determine a required electric charging amount and a charging time (i.e., a time to be taken for charging), based on a charging condition (e.g., a charging level, a charging speed, a charging price, etc.) […] electric vehicle sharing service system 16 may predict an electric charging expense, based on the required electric charging amount, the charging time, and the charging price […] the return completion message may further include the electric charging expense” (¶ [0096]). 
	Thus, Cho teaches an electric vehicle sharing service system configured to determine a battery usage amount used for an EV during a sharing service period and whether the battery usage amount exceeds a threshold. When the determined battery usage amount does not exceed a threshold amount, a return approval message is generated by the system and a sharing service expense (including a charging expense) is transmitted to the user, where the charging expense is based on a required charging amount and a charging price; equivalent to setting the utilization fee based on a calculated consumed power amount and power unit price.

	Wherein the controller includes a central process unit and a memory, and the controller executes predetermined arithmetic processing based on information stored in the storage device and information received from the electric vehicle via the communication device.
	Cho teaches a computer EV sharing service system comprising a controller, processor, and machine readable storage medium that stores the program code for executing all of the functions of the EV sharing service system (see ¶ [0137] -¶ [0138]), the functions including a calculation of a service expense for a user (see  ¶ [0051]) where the expenses include an electric charging expense that is based on a required charging time, charging amount, and a charging price ( see ¶ [0096]). Further, the EV sharing service system comprises a communication processor in communication with user equipment, an electric charger, and the electric vehicle (see ¶ [0062]). Further, the electric vehicle terminal may communicate information regarding the remaining battery power information (¶ [0078]) to the EV sharing service system that is used to predict a charging expense that may be included with the service expense transmitted to the user for utilizing the EV ( see ¶ [0096], ¶ [0114]). 
	Thus, the EV sharing service system that utilizes a controller, processor, and program code stored in a memory to calculate a charging expense based on received information from an EV terminal via a communication processor and transmitting the charging expense with a service expense to a user is equivalent to a controller including a central process unit and a memory, the controller configured to input and output various signals and configured to execute a predetermined arithmetic processing based on information stored in the storage device and information received from the electric vehicle via the communication device.

	Wherein the time information includes at least one of a utilization start time at which the utilization of the electric vehicle is started and a utilization end time at which the utilization of the electric vehicle is ended; and
Cho teaches an EV sharing service system that may store information associated with a user indicating a utilization time period of the EV, a scheduled charging time, and determining a charging expense based on a charging price at the time of charging (¶ [0041], ¶ [0058]), ¶ [0069], 

	Although Cho teaches an EV sharing service system that may store reservation information (including a utilization time of an EV and a scheduled charging time) and determining charging expenses to include in a service fee based on a charging price, Cho does not explicitly teach that the charging price is a set power unit price and that the power unit price is set by using the unit price of commercial power in a time slot defined in associated with the utilization time of the EV. Further, Cho does not explicitly teach a storage device that stores a unit price of commercial power which fluctuates in different time slots.

	However, Boot teaches the following:
	Storing […] a unit price of commercial power which fluctuates in different time slots […]; 
	Boot teaches “systems and methods for reservations of charging stations for electric vehicles” (¶ [0013]) and “The service provider computer 104 […] may also include […] one or more database(s) 182 […] The database 182 may also store rate and pricing information, which may be set by a utility provider based upon the time of day” (¶ [0024]). Further, “the associated cost for a time slot for recharging can vary depending upon a time of day […] electricity rates may vary depending upon the time of the day” (¶ [0042]) and “ the information about any available time slots and associated costs may be provided for review by the customer” (¶ [0044]). Further, Boot teaches “Block 330 may determine the associated cost for the available time slots at the selected charging station. The associated cost may be the same for the available time slot(s), or there may be at least two different costs associated with different time slots. The associated cost may vary, Boot teaches “the charging station controller 106 can control or manage an amount of power, a duration of charge” (¶ [0034]). 
	Thus, Boot teaches system for managing reservations of EV charging stations, where the system includes a database that stores rate and pricing information of power/electricity, set by a utility provider (equivalent to a unit price of commercial power), at each of the EV charging stations. The rate and pricing information relates to costs associated with using the EV charging stations to charge a vehicle during different time slots during a day, where the cost for recharging an EV during a time slot is different in each time slot; equivalent to a storage device that stores a unit price of commercial power which fluctuates in different time slots. 

	Setting a power unit price with a unit price setting device with the controller; […] and setting the power unit price by using the unit price of commercial power in a time slot defined in association with the utilization time with the controller.
	Boot teaches “systems and methods for reservations of charging stations for electric vehicles” (¶ [0013]). Further, Boot teaches “one or more available time slots may be available for a customer to reserve […] the associated cost for a time slot for recharging can vary depending upon a time of day […] electricity rates may vary depending upon the time of the day” (¶ [0042]) and “ the information about any available time slots and associated costs may be provided for review by the customer” (¶ [0044]). Further, Boot teaches “Block 330 may determine the associated cost for the available time slots at the selected charging station. The associated cost may be the same for the available time slot(s), or there may be at least two different costs associated with different time slots. The associated cost may vary, for example, by the time of day” (¶ [0042]). Further, Boot teaches “the system may include at least one memory that stores computer-executable instructions, and at least one processor configured to access the at least one memory. At least one processor may be configured to execute the computer-executable instructions to […] provide […] a respective cost for accessing the charging station during one or Boot teaches that the charging station need not be reserved and may be available for access by any drive-up electric vehicle (see ¶ [0017]). 

	 Thus, the feature for allowing EV drivers (utilizing electrical vehicles at a particular point in time) to arrive at a charging station and determining a cost for recharging based on the time of the day and associated electricity rates, as taught by Boot, is considered to be equivalent to setting the power unit price by using the unit price of commercial power in a time slot defined in association with the utilization time.	 

	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself –that is in the substitution of the feature for determining a cost for charging an EV at a charger based on a cost associated with the particular time slot in which an EV driver arrives at the charger or has reserved the charger, as taught by Boot, for feature of determining a charging expense based on a charging price as in the system of Cho. As a result, the system of Cho would be modified by the teachings of Boot such that the EV sharing service system of Cho would be configured to set a service fee based on the amount of power utilized by the driver and a variable charging price associated with the particular time slot that the EV is being utilized and charged at a designated EV charger. One of ordinary skill in the art would have been motivated to make this modification with the purpose to potentially further “lower an EV sharing service price” (¶ [0133]), as suggested by Cho, such that the EV sharing service may attract more customers during particular time periods. Furthermore, one of ordinary skill in the art would have recognized that the teachings of Boot are compatible with the system of Cho as they share capabilities and characteristics; namely, they are both systems configured to manage the reservation of a particular electric vehicle charger at a particular time and determining charging expenses.


	Although Cho/Boot teaches an EV sharing service system that is configured to calculate a remaining amount of charge in an EV, determine a battery power usage amount used for an EV sharing service period, and determining charging expenses (based on amount of battery usage and charging price) to include in an EV sharing service fee, Cho/Boot does not explicitly teach detecting a voltage, a current, and a temperature of a power storage device mounted on the electric vehicle. Further, Cho/Boot does not explicitly teach determining a state of charge (SOC) of the power storage device based on the detected voltage, the detected current, and the detected temperatures.
	However, Takizawa teaches the following:
	Detecting a voltage, a current, and a temperature of a power storage device mounted on the electric vehicle; and determining a state of charge (SOC) of the power storage device based on the detected voltage, the detected current, and the detected temperatures;
	Takizawa teaches “a motive power system 1 according to this embodiment is a system mounted in a vehicle” (¶ [0032]); “motive power system 1 includes […] an electric motor 3, an electric generator 4, a first energy storage device 5, a second energy storage device 6, a power transmission circuit unit 7, and a control device 8.” (¶ [0033]); “The first energy storage device 5 and the second energy storage device 6 are energy storage devices that are chargeable by an external power supply through a charging device” (¶ [0045]); “The control device 8 is implemented as an electronic circuit unit that includes a central processing unit (CPU)” (¶ [0057]); “The control device 8 receives input of various sensing data as information” (¶ [0059]); “The control device 8 may include a function of an SOC detector that detects (estimates) the first SOC and the second SOC [..] the control device 8 receives input of sensing data for estimating the first 5 and 6)” (¶ [0060]). 
	Thus, Takizawa teaches a motive power system in an electrically powered vehicle that comprises a control device and a first energy storage device that is chargeable. The control device is configured to receive sensing data inputs associated with a detected voltage, current, and temperature of the first energy storage device. Further, the control device is configured to detect a state of charge (SOC) of the first energy storage device using the sensing data; equivalent to detecting a voltage, a current, and a temperature of a power storage device mounted on the electric vehicle and determining a state of charge (SOC) of the power storage device based on the detected voltage, the detected current, and the detected temperatures.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho/Boot with the teachings of Takizawa by incorporating the control device that is configured to detect a state of charge (SOC) of an electric vehicle’s energy storage device using sensed data including a voltage, current, and temperature of the energy storage device, as taught by Takizawa, into the system of Cho/Boot that is configured to calculate a remaining battery power of an EV. One of ordinary skill in the art would have recognized that such a modification to the system of Cho/Boot would enable the EV sharing service system to accurately determine the SOC of a shared EV and, accordingly, “an electric charging management for a returned electric vehicle may be efficiently performed, and therefore an electric vehicle sharing service may be efficiently operated” (¶ [0132]), as suggested by Cho. 
	Although Cho/Boot/Takizawa teaches an EV sharing service system that is configured to determine the state of charge of an EV based on a voltage/current/temperature of the EV, determine a battery power usage amount used for an EV sharing service period, and determine Cho/Boot/Takizawa does not explicitly teach calculating the consumed power amount based on the determined SOC. Further, Cho/Boot/Takizawa does not explicitly teach setting the utilization fee based on this calculated consumed power amount. 
	However, Matsumoto teaches the following:
	Calculating the consumed power amount based on the determined SOC; wherein the utilization fee being set based on the calculated consumed power amount […]. 
	Matsumoto teaches “the electric vehicle V includes an in-vehicle terminal 10, a storage battery 17, an SOC detection sensor 18” (pg. 9, para. 3); “The SOC detection sensor 18 is attached to the storage battery 17, and detects a state of charge (SOC) of the storage battery 17” (pg. 9, para. 6);“control unit 15 calculates the amount of electric power F consumed by the electric vehicle V traveling […] The power consumption amount F can also be calculated from the amount of change in the SOC detected by the SOC detection sensor 18” (pg. 21, para. 7 – pg.22, para. 1); “When the car sharing user ends using the car sharing electric vehicle V, the settlement processing unit 42 performs settlement processing of the usage fee and the like” (pg. 23, para. 2); “the usage fee S is calculated by the following equation. S = L2 * W + P3 As can be seen from this equation […] the car sharing fee S is a charge corresponding to the travel distance of the car sharing electric vehicle, the green electric power usage amount P3” (pg. 28, para. 2). 
	Thus, Matsumoto teaches an electric vehicle control unit that is configured to calculate an amount of electric power consumed based on the amount of change in the SOC detected by an SOC detection sensor in the electric vehicle; equivalent to calculating the consumed power amount based on the determined SOC. Further, Matsumoto teaches a system that is configured to calculate a car sharing fee based on the calculated electric power usage amount; equivalent to setting the utilization fee based on the calculated consumed power amount. 

Cho/Boot/Takizawa with the teachings of Matsumoto by incorporating the control unit that is configured to calculate an amount of electric power consumed based on the amount of change in the SOC detected by an SOC detection sensor in the electric vehicle and calculating a car sharing fee based on the calculated electric power usage amount, as taught by Matsumoto, into the system of Cho/Boot/Takizawa configured to determine the state of charge of an EV, determine a battery power usage amount used for an EV sharing service period, and determine an EV sharing service fee including charging expenses. One of ordinary skill in the art would have been motivated to make this modification to the EV sharing service system of Cho/Boot/Takizawa with the teachings of Matsumoto when one considers “an electric charging management for a returned electric vehicle may be efficiently performed, and therefore an electric vehicle sharing service may be efficiently operated” (¶ [0132]), as suggested by Cho. 
	Although Cho teaches an EV sharing service system that may store information associated with a user indicating a utilization time period of the EV, Cho/Boot/Takizawa/Matsumoto does not explicitly teach when the time information includes the utilization start time, the controller is configured to estimate that a first time slot, which is a previous time slot for a time slot including the utilization start time, is the charging time, and set the unit price of commercial power in the first time slot as the power unit price. Further, Cho/Boot/Takizawa/Matsumoto does not explicitly teach when the time information includes the utilization end time, the controller is configured to estimate that a second time slot, which is a next time slot for a time slot including the utilization end time, is the charging time, and set the unit price of commercial power in the second time slot as the power unit price. Further, Cho/Boot/Takizawa/Matsumoto does not explicitly teach when the time information includes the utilization start time and the utilization end time, the controller is configured to estimate that the 
	However, Takeda teaches the following:
When the time information includes the utilization start time, the controller is configured to estimate that a first time slot, which is a previous time slot for a time slot including the utilization start time, is the charging time, and set the unit price of commercial power in the first time slot as the power unit price;
	Takeda teaches a system “To appropriately set a rental fee of an electric vehicle […] A store terminal 200 acquires a charging rate of a battery 20 when lending a vehicle, and sets a rent unit price according to the charging rate” (see abstract); “battery 20 is provided with an SOC detector 70 that detects a state of charge (SOC), which is a value indicating the charge state of the battery 20.” (¶ [0034]); “when the center server 100 detects that the charging rate is lower than the threshold based on the SOC information, it searches for a charging station near the vehicle” (¶ [0037]); “store terminal 200 manages the lending status of the vehicle 10 and sets a usage charge (a unit price per unit time and a service point) according to the charging rate of the battery 20.” (¶ [0039]); “The charge unit price is set according to the charging rate of the battery 20 when the use of the vehicle 10 is started, that is, when the vehicle 10 is rented. Therefore, before lending out the vehicle 10, the shop terminal 200 acquires and stores the battery charging rate of the vehicle 10” (¶ [0042]); “based on the loan data, the charge unit price is set by multiplying the charge unit price set at the time of loan, the usage charge is calculated, and the charge processing is performed using the usage charge.” (¶ [0061]); “a usage fee setting unit 222 that sets the usage fee of the vehicle 10 based on the battery charging rate” (¶ [0040]); “since the charge unit price is set according to the charging rate at the time of vehicle rental, the user can know the charge unit price before using the vehicle 10” (¶ [0074]); “When the return processing 
	Thus, Takeda teaches a system configured to store a lending time for a vehicle rental and set a charge unit price according to the charging rate (amount of charge) of a vehicle battery when a vehicle is loaned and before use of the vehicle is started. Further, the usage charge for the vehicle may be based on this set charge unit price at the time; equivalent to when the time information includes the utilization start time, the controller is configured to estimate that a first time slot, which is a previous time slot for a time slot including the utilization start time, is the charging time, and set the unit price of commercial power in the first time slot as the power unit price. 
When the time information includes the utilization end time, the controller is configured to estimate that a second time slot, which is a next time slot for a time slot including the utilization end time, is the charging time, and set the unit price of commercial power in the second time slot as the power unit price;
	Takeda further teaches “as shown in FIG. 15, an additional charge unit price may be calculated based on the charging rate at the time of vehicle return […] when the store terminal 200 calculates the usage charge in step S52, a correction charge obtained by adding the charge unit price addition set in FIG. 15 to the charge unit price (base charge unit price) set at the time of vehicle rental. The unit price may be calculated, and the correction charge unit price may be multiplied by the usage time to calculate the usage charge” (¶ [0082]); “the charge unit price is set according to the charging rate at the time of vehicle rental, but it is not necessarily performed 
	Thus, Takeda teaches that a charge unit price may additionally be set at a time of vehicle return, such that the usage charge is based on the charge unit price after the vehicle is returned; equivalent to when the time information includes the utilization end time, the controller is configured to estimate that a second time slot, which is a next time slot for a time slot including the utilization end time, is the charging time, and set the unit price of commercial power in the second time slot as the power unit price.
When the time information includes the utilization start time and the utilization end time, the controller is configured to estimate that the first time slot and the second time slot are the charging time, and set the power unit price using the unit price of commercial power in the first time slot and the second time slot.
	Takeda further teaches “as shown in FIG. 15, an additional charge unit price may be calculated based on the charging rate at the time of vehicle return […] when the store terminal 200 calculates the usage charge in step S52, a correction charge obtained by adding the charge unit price addition set in FIG. 15 to the charge unit price (base charge unit price) set at the time of vehicle rental. The unit price may be calculated, and the correction charge unit price may be multiplied by the usage time to calculate the usage charge” (¶ [0082]); “The store terminal 200 […] stores lending data representing charging rate, member number, lending time, etc” (¶ [0059]).
	Thus, Takeda teaches that a usage charge for a vehicle rental may be based on a charge unit price before the rental period has started and after the vehicle has been returned; equivalent 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Cho/Boot/Takizawa/Matsumoto with the teachings of Takeda by incorporating the features for setting charge unit price before and after a vehicle rental period and determining a usage fee for the vehicle rental based on the set charge unit prices, as taught by Takeda, into the system of Cho/Boot/Takizawa/Matsumoto that is configured to store information associated with a user indicating a utilization time period of an EV and determining a sharing service fee based on a charging price at the time the EV is returned. One of ordinary skill in the art would have been motivated to make this modification to the system of Cho/Boot/Takizawa/Matsumoto with the purpose “to set a more appropriate usage charge” (¶ [0085]), as suggested by Takeda. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
 /MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628